Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 1 of 150 PageID #: 3029



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    REVOLAZE LLC,
          Plaintiff,                                  C.A. No. 2:19-cv-00043-JRG

    v.
J. C. PENNEY COMPANY, INC. et al.,

         Defendants.                                 JURY TRIAL DEMANDED




                               DEFENDANTS’
          SECOND AMENDED ANSWER, DEFENSES, AND COUNTERCLAIMS
               TO PLAINTIFF’S SECOND AMENDED COMPLAINT

        Defendants J.C. Penney Corporation, Inc. (“JCP”), and J. C. Penney Purchasing

Corporation (“JCPPC”) (collectively “Defendants”),1 by and through their undersigned

attorneys, hereby respond to the Second Amended Complaint for Patent Infringement (“Second

Amended Complaint”) of RevoLaze LLC (“RevoLaze” or “Plaintiff”), in accordance with the

numbered paragraphs thereof as follows, upon information and belief, denying Plaintiff’s

allegations and averments except those which are expressly admitted herein:

                                             THE PARTIES

        1.      Defendants are without knowledge and information sufficient to form a belief as

to the state of incorporation and principal place of business of RevoLaze, and therefore deny the

same. Defendants also deny the remaining allegations of Paragraph 1.

        2.      Defendants admit that JCPenney Company is a corporation duly organized and

existing under the laws of the state of Delaware, with its principal place of business located at

1
  Pursuant to this Court’s Order (Dkt. No. 56), Defendant J.C. Penney Company, Inc. (“JCPenney Company”) was
dismissed from this suit.
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 2 of 150 PageID #: 3030



6501 Legacy Drive, Plano, Texas 75024. Defendants further admit that JCPenney Company’s

registered agent in Texas is CT Corp. System, located at 1999 Bryan Street, Suite 900, Dallas,

Texas 75021. However, as noted above, JCPenney Company was dismissed from this suit

pursuant to this Court’s Order (Dkt. 56).

       3.      Defendants admit that JCP is a corporation duly organized and existing under the

laws of the state of Delaware, with its principal place of business at 6501 Legacy Drive, Plano,

Texas 75024. Defendants further admit that J. C. Penney Corporation, Inc.’s registered agent in

Texas is CT Corp. System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75021.

       4.      Defendants admit that JCPPC is a corporation duly organized and existing under

the laws of the state of New York, with its principal place of business at 6501 Legacy Drive,

Plano, Texas 75024. JCPenney Purchasing Corporation's registered agent in Texas is: CT Corp.

System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75021 and can be served with

process at that address.

       5.      JCP admits that it operates stores in this District, including stores located at: (1)

Longview Mall, 3550 McCann Road, Longview, Texas 75605; (2) Collin Creek Mall, 821 N.

Central Expressway, Plano, Texas 75075; (3) Stonebriar Mall, 2607 Preston Road, Frisco, Texas

75034; (4) Fairview Town Center (formerly known as the Village at Fairview), 301 Stacy Road,

Fairview, Texas 75069; (5) Music City Mall f/k/a Vista Ridge Mall, 2401 S. Stemmons Freeway,

Suite 4000, Lewisville, Texas 75067; (6) Golden Triangle Mall, 2201 S. Interstate 35 E, Suite D,

Denton, Texas 76205; and (7) Sherman Town Center, 610 Graham Drive, Sherman, Texas

75092. JCPPC denies the allegation in Paragraph 5.




                                                 2
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 3 of 150 PageID #: 3031



       6.       JCP admits that it offers for sale and sells merchandise, including jeans bearing

the registered trademark Arizona Jean Co.® JCP denies the remaining allegations of Paragraph

6. JCPPC denies the allegations in Paragraph 6.

       7.       JCP admits that it is a retailer and operates department stores and the website

address is www.jcpenney.com. JCP denies the remaining allegations of Paragraph 7. JCPPC

denies the allegations in Paragraph 7.

                                 JURISDICTION AND VENUE

       8.       Paragraph 8 states a legal conclusion to which no response is required. To the

extent a response is required, Defendants admit that the Second Amended Complaint purports to

be an action that arises under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

more particularly 35 U.S.C. § 271.

       9.       Paragraph 9 states a legal conclusion to which no response is required. To the

extent a response is required, Defendants do not contest the Court’s jurisdiction over the subject

matter of this action.

       10.      Paragraph 10 states a legal conclusion to which no response is required. To the

extent a response is required, Defendants admit general personal jurisdiction in this judicial

district for the limited purposes of this action only. Defendants deny the remaining allegations of

Paragraph 10.

       11.      Defendants admit that JCP distributes, offers for sale, sells, and advertises various

products in the United States, the State of Texas, the Eastern District of Texas, and through its

website, https://www.jcpenney.com. Defendants admit that JCP operates stores in Texas.

Defendants also admit that JCP distributes and/or ships some, but not all, products that are sold

through the www.jcpenney.com website. To the extent that Paragraph 11 alleges that unspecified

“manufacturers, distributors, retailers, and others” are Defendants’ subsidiaries and agents, that
                                                  3
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 4 of 150 PageID #: 3032



allegation is denied. Defendants admit that JCPPC imports and sells to JCP some, but not all,

products that are resold by JCP at its retail stores or through the www.jcpenney.com website.

Defendants also deny the remaining allegations in Paragraph 11.

       12.     Denied.

       13.     JCPenney Company admits that it is registered to do business in the State of

Texas and headquartered in this District in Plano, Texas. JCP admits that it is registered to do

business in the State of Texas and headquartered in this District in Plano, Texas. JCPPC admits

that it is registered to do business in the State of Texas and headquartered in this District in

Plano, Texas. Defendants do not object to this Court’s exercise of personal jurisdiction for this

action only.

       14.     Defendants admit that they maintain regular and established places of business

within this District at their principal place of business at 6501 Legacy Drive, Plano, Texas

75024. JCP admits that it operates stores in Texas and within this District, including at the

following locations: (1) Longview Mall, 3550 McCann Road, Longview, Texas 75605; (2)

Collin Creek Mall, 821 N. Central Expressway, Plano, Texas 75075; (3) Stonebriar Mall, 2607

Preston Road, Frisco, Texas 75034; (4) Fairview Town Center (formerly known as the Village at

Fairview), 301 Stacy Road, Fairview, Texas 75069; (5) Music City Mall f/k/a Vista Ridge Mall,

2401 S. Stemmons Freeway, Suite 4000, Lewisville, Texas 75067; (6) Golden Triangle Mall,

2201 S. Interstate 35 E, Suite D, Denton, Texas 76205; and (7) Sherman Town Center, 610

Graham Drive, Sherman, Texas 75092. JCP o admits that it employs individuals in this judicial

district. JCPPC denies the allegations of second and third sentences of Paragraph 14.

       15.     The allegations in Paragraph 15 are legal conclusions to which no response is

required. To the extent there are factual allegations requiring an answer, Defendants deny that



                                               4
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 5 of 150 PageID #: 3033



they have “committed acts of patent infringement in this District, specifically, offering for sale

and selling at its stores in this District products manufactured using infringing methods in

violation of 35 U.S.C. § 271(g).” For the limited purposes of this lawsuit, Defendants do not

intend to challenge venue in this District. Defendants deny the remaining allegations in

Paragraph 15.

                                        BACKGROUND

       16.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 16, and thus deny the allegations.

       17.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 17, and thus deny the allegations.

       18.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 18, and thus deny the allegations.

       19.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 19, and thus deny the allegations.

       20.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 20, and thus deny the allegations.

       21.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 21, and thus deny the allegations.

       22.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 22, and thus deny the allegations.

       23.      Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 23, and thus deny the allegations.




                                                 5
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 6 of 150 PageID #: 3034



       24.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 24, and thus deny the allegations.

       25.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 25, and thus deny the allegations.

       26.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 26, and thus deny the allegations.

       27.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 27, and thus deny the allegations.

       28.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 28, and thus deny the allegations.

       29.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 29, and thus deny the allegations.

                          THE PATENTS-IN-SUIT AND CLAIMS-IN-SUIT

       30.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 30, and thus deny the allegations.

       31.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 31, and thus deny the allegations.

       32.     Defendants admit that U.S. Patent No. 5,990,444 (the “’444 Patent”), on its face,

states its date of issue as November 23, 1999, and is titled “Laser Method and System of

Scribing Graphics.” Defendants deny that United States Patent and Trademark Office duly and

legally issued the ’444 patent.




                                                6
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 7 of 150 PageID #: 3035



       33.     The allegations in Paragraph 33 are legal conclusions to which no response is

required. To the extent there are factual allegations, Defendants lack sufficient information to

admit or deny the factual allegations of this paragraph, and thus deny the allegations.

       34.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 34, and thus deny the allegations.

       35.     Defendants admit that U.S. Patent No. 6,140,602 (the “’602 Patent”), on its face,

states its date of issue as October 31, 2000, and is titled “Marking of Fabrics and Other Materials

Using a Laser.” Defendants deny that the United States Patent and Trademark Office duly and

legally issued the ’602 Patent.

       36.     The allegations in Paragraph 36 are legal conclusions to which no response is

required. To the extent there are factual allegations, Defendants lack sufficient information to

admit or deny the factual allegations of Paragraph 36, and thus deny the allegations.

       37.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 37, and thus deny the allegations.

       38.     Defendants admit that U.S. Patent No. 6,252,196 (the “’196 Patent”), on its face,

states its date of issue as June 26, 2001, and is titled “Laser Method of Scribing Graphics.”

Defendants deny that the United States Patent and Trademark Office duly and legally issued the

’196 Patent.

       39.     The allegations in Paragraph 39 are legal conclusions to which no response is

required. To the extent there are factual allegations, Defendants lack sufficient information to

admit or deny the factual allegations of Paragraph 38, and thus deny the allegations.

       40.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 40, and thus deny the allegations.



                                                 7
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 8 of 150 PageID #: 3036



       41.     Defendants admit that U.S. Patent No. 6,664,505 (the “’505 Patent”), on its face,

states its date of issue as December 16, 2003, and is titled “Laser Processing of Materials Using

Mathematical Tools.” Defendants deny that the United States Patent and Trademark Office duly

and legally issued the ’505 Patent.

       42.     The allegations in Paragraph 42 are legal conclusions to which no response is

required. To the extent there are factual allegations, Defendants lack sufficient information to

admit or deny the factual allegations of Paragraph 42, and thus deny the allegations.

       43.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 43, and thus deny the allegations.

       44.     Defendants admit that U.S. Patent No. 6,819,972 (the “’972 Patent”), on its face,

states its date of issue as November 16, 2004, and is titled “Material Surface Processing With a

Laser That Has a Scan Modulated Effective Power to Achieve Multiple Worn Looks.”

Defendants deny that the United States Patent and Trademark Office duly and legally issued the

’972 Patent.

       45.     The allegations in this paragraph are legal conclusions to which no response is

required. To the extent there are factual allegations, Defendants lack sufficient information to

admit or deny the factual allegations of Paragraph 45, and thus deny the allegations.

       46.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 46, and thus deny the allegations.

       47.     Paragraph 47 states a legal conclusion to which no response is required. To the

extent a response is required, Defendants deny the allegations of Paragraph 47.

       48.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 48, and thus deny the allegations.



                                                8
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 9 of 150 PageID #: 3037



             JCPENNEY’S INFRINGEMENT AND PRODUCTS MANUFACTURED BY
                               INFRINGING PROCESS2

       49.     Denied.

       50.     Denied.

    KNOWLEDGE OF JCPENNEY’S INFRINGEMENT AND REVOLAZE’S EFFORTS
         TO ENGAGE IN LICENSING DISCUSSIONS WITH JCPENNEY

       51.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 51, and thus deny the allegations.

       52.     Defendants admit that an email addressed to “Michelle” was sent from an email

account styled jschnorf@wsscapital.com to Myron E. Ullman’s email account at JCP.

Defendants deny the remaining factual allegations of Paragraph 52.

       53.     Defendants deny the factual allegations of Paragraph 53.

       54.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 54, and thus deny the allegations.

       55.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 55, and thus deny the allegations.

       56.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 56, and thus deny the allegations.

       57.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 57, and thus deny the allegations.

       58.     Defendants lack sufficient information to admit or deny the factual allegations of

Paragraph 58, and thus deny the allegations.




2
  Headings are reprinted here with the same language as used in Plaintiff’s Second Amended
Complaint, simply for ease of reference, and do not constitute an admission.
                                               9
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 10 of 150 PageID #: 3038



        59.      Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 59, and thus deny the allegations.

        60.      Defendants admit that RevoLaze sent emails to Janet Link and Diane Lettelleir.

 Defendants deny the remaining factual allegations of Paragraph 60.

        61.      Defendants admit Ms. Lettelleir sent a letter to RevoLaze on September 16, 2015,

 notifying RevoLaze that she was handling the matter on behalf of JCP. Defendants deny the

 remaining factual allegations of Paragraph 61.

        62.      Defendants admit that RevoLaze sent an email on September 17, 2015,

                                                           . Defendants deny the remaining factual

 allegations of Paragraph 62.

        63.      JCP admits the factual allegations of Paragraph 63.

        64.      Defendants admit the factual allegations of Paragraph 64.

        65.      Defendants admit that RevoLaze sent an email to JCP on October 9, 2015,



                                                          . Defendants deny the remaining factual

 allegations of Paragraph 65.

        66.      Defendants deny that the October 9, 2015 email from RevoLaze required a

 response.    Defendants admit that RevoLaze sent an email to JCP on November 13, 2015

                                            . Defendants deny the remaining factual allegations of

 Paragraph 66.

        67.      Defendants deny that the October 9, 2015 email from RevoLaze required a

 response. Defendants admit that RevoLaze sent an email to JCP on December 9, 2015,




                                                  10
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 11 of 150 PageID #: 3039



                                                                             . Defendants deny

 the remaining factual allegations of Paragraph 67.

        68.      Defendants deny that the October 9, 2015, November 13, 2015, or December 9,

 2015 emails to JCP from RevoLaze required a response. Defendants admit that RevoLaze sent

 an email to JCP on January 20, 2016. Defendants deny any remaining factual allegations of

 Paragraph 68.

        69.      Defendants deny that analysis of images taken of a pair of jeans by a Scanning

 Electron Microscope provides a basis for determination that the pair of jeans was manufactured

 using techniques that infringe the asserted RevoLaze patents. Defendants lack sufficient

 information to admit or deny whether RevoLaze had images from a Scanning Electron

 Microscope taken or analyzed, and thus deny the allegations. Defendants deny that images taken

 by a Scanning Electron Microscope could be used to determine whether a product was

 manufactured using a technique that infringe the patents asserted in the Second Amended

 Complaint.

        70.      Defendants admit that Alexander Debski of Global IP Law Group, who identified

 himself as RevoLaze’s counsel, sent a letter to Ms. Lettelleir on June 13, 2016, which he

 designated as “Subject to Federal Rules of Evidence Rule 408.”

        71.      Defendants admit that Mr. Debski’s June 13, 2016 letter related to RevoLaze’s

 allegations of infringement. Defendants further admit that the letter claimed




                     , most of which had been previously considered to be invalid by the

 International Trade Commission staff in Response to H&M Hennes & Mauritz L.P. and H&M



                                                11
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 12 of 150 PageID #: 3040



 Hennes & Mauritz AB’s Motion for Summary Determination of Invalidity of the Asserted

 Patents on the Basis of Indefiniteness in 2015. See In the Matter of Certain Laser Abraded

 Denim Garments, Investigation No. 337-TA-930 (I.T.C. Aug. 18, 2014) (the “ITC

 Investigation”). Defendants deny the remaining factual allegations of Paragraph 71.

        72.    Defendants admit that the June 13, 2016 letter included




                                                            .

        73.    Denied.

        74.    Defendants admit that Mr. Debski left voicemails for JCP on June 21, 2016,

 August 25, 2016, and October 11, 2016. Defendants lack sufficient information to admit or deny

 that RevoLaze’s counsel left a voicemail on July 25, 2016, as alleged in Paragraph 74, and thus

 deny the allegation. Defendants deny that any of the voicemails alleged in Paragraph 74 to have

 been left by Revolaze’s counsel related to JCPenney Company or the products accused of

 infringement in the Second Amended Complaint.

        75.    Denied.

        76.    Defendants admit that Mr. Debski sent emails to JCP on July 7, 2016, August 10,

 2016, and September 20, 2016, as alleged in Paragraph 75. Defendants deny that the emails

 alleged in Paragraph 76 to have been sent by RevoLaze’s counsel related to products accused of

 infringement in the Second Amended Complaint.



                                                12
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 13 of 150 PageID #: 3041



        77.    Denied.

        78.    Defendants admit that Mr. Debski sent a letter to JCP dated December 9, 2016,

 that he again designated as “Subject to the Rules of Evidence Rule 408.” Defendants deny that

 the December 9, 2016 letter related to products accused of infringement in the Second Amended

 Complaint.

        79.    Defendants deny that the December 9, 2016 letter sent by RevoLaze’s counsel

 designated as “Subject to the Rules of Evidence Rule 408 (the "December 9, 2016 Letter”),

 related to the products accused of infringement in the Second Amended Complaint. Defendant’s

 admit that the December 9, 2016 Letter



           . Defendants deny that the December 9, 2016 Letter

                                                                               .

        80.    Defendants deny that the December 9, 2016 Letter related to the products accused

 of infringement in the Second Amended Complaint. Defendants



                                     .

        81.    Defendants deny that the December 9 Letter to JCP

                                                             . Defendants further deny that a

 further response was required.

        82.    Defendants admit that Mr. Debski sent an email to JCP on November 30, 2017




                                              13
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 14 of 150 PageID #: 3042



                                                      .   Defendants deny the remaining factual

 allegation in Paragraph 82.

        83.     Defendants admit

                                                                                             .

        84.     Denied.

        85.     Defendants admit that Mr. Graham Gerst of Global IP Law Group, who identified

 himself as counsel for RevoLaze, sent an email to JCP on October 23, 2018



       . Defendants lack sufficient information to admit or deny the remaining factual allegations

 of this paragraph, and thus deny the allegations.

        86.     Defendants admit JCP and Mr. Gerst exchanged correspondence on October 31,

 2018 and early November of 2018.          Defendants further admit that additional discussions

 occurred between RevoLaze and JCP after RevoLaze and JCP had signed a mutually agreeable

 Nondisclosure Agreement effective November 1, 2018, which protected the confidentiality of

 communications and information.

        87.     Defendants admit that RevoLaze’s counsel provided JCP information regarding



         Defendants deny the remaining factual allegations of Paragraph 87.

        88.     Defendants deny that analysis of images taken of a pair of jeans by a Scanning

 Electron Microscope provides a basis for determination that the pair of jeans was manufactured

 using techniques that infringe the asserted RevoLaze patents. Defendants lack sufficient

 information to admit or deny the remaining factual allegations of Paragraph 88, and thus deny

 the allegations.



                                                 14
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 15 of 150 PageID #: 3043



        89.     Defendants admit that RevoLaze’s counsel provided JCP access to information

 designated as “Confidential, Subject to NDA” on November 21, 2018. Defendants deny that the

 information provided to JCP by RevoLaze’s counsel

                                  Defendants lack sufficient information to admit or deny the

 remaining factual allegations of Paragraph 89, and thus deny the allegations.

        90.     Denied.

        91.     Denied.

                   COUNT I: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 1

        92.     No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        93.     Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 93, which document speaks for itself.

        94.     Denied.

        95.     Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 in Paragraph 95 were manufactured outside the U.S., and thus deny the allegations.

        96.     Defendants deny they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny importation of undefined “products” as alleged in Paragraph 96, and thus deny the

 allegation.



                                                 15
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 16 of 150 PageID #: 3044



        97.     JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in the

 Paragraph 97, and thus denies the allegation. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 97.

        98.     Defendants deny the allegations in the first sentence in Paragraph 98. Defendants

 lack sufficient information to admit or deny the remaining factual allegations of Paragraph 98,

 and thus deny the allegations.

        99.     Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 99, and thus deny the allegations.

        100.    Defendants lack sufficient information to admit or deny the remaining factual

 allegations of Paragraph 100, and thus deny the allegations.

        101.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 101, and thus deny the allegations.

        102.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 102, and thus deny the allegations.

        103.    Denied.

        104.    Denied.

                COUNT II: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 2

        105.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 92 through 104 of the Second Amended Complaint. To




                                                 16
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 17 of 150 PageID #: 3045



 the extent a response is required, Defendants incorporate by reference their responses contained

 in each preceding paragraph of the Answer as though set forth fully herein.

        106.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 106, which document speaks for itself.

        107.    Denied.

        108.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 108 were manufactured outside the U.S., and thus deny the allegations.

        109.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny importation of undefined “products” as alleged in Paragraph 109, and thus deny

 the allegations.

        110.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 110, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 110.

        111.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 111, and thus deny the allegations.

        112.    Denied.

        113.    Denied.



                                                 17
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 18 of 150 PageID #: 3046



                    COUNT III: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 3

        114.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 105 through 113 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        115.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 115, which document speaks for itself.

        116.    Denied.

        117.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 117 were manufactured outside the U.S., and thus deny the allegations.

        118.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny importation of undefined “products” as alleged in Paragraph 118, and thus deny

 the allegations.

        119.    JCP admits that they offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 product in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 119, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in

 the U.S. JCPPC denies the remaining allegations in Paragraph 119.




                                                 18
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 19 of 150 PageID #: 3047



        120.    Paragraph 120 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 120, and thus

 deny the allegations.

        121.    Denied.

        122.    Denied.

                COUNT IV: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 8

        123.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 114 through 122 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        124.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 124, which document speaks for itself.

        125.    Denied.

        126.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 in Paragraph 126 were manufactured outside the U.S., and thus deny the allegations.

        127.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 127, and thus

 deny the allegations.

        128.    JCPs admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient



                                                 19
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 20 of 150 PageID #: 3048



 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 128, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 128.

        129.    Paragraph 129 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 129, and thus

 deny the allegations.

        130.    Denied.

        131.    Denied.

                COUNT V: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 11

        132.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 123 through 131 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        133.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 133, which document speaks for itself.

        134.    Denied.

        135.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 135 were manufactured outside the U.S., and thus deny the allegations.

        136.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to



                                                 20
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 21 of 150 PageID #: 3049



 admit or deny the importation of undefined “products” as alleged in Paragraph 136, and thus

 deny the allegations.

        137.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 product in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 137, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in

 the U.S. JCPPC denies the remaining allegations in Paragraph 137.

        138.    Paragraph 138 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 138, and thus

 deny the allegations.

        139.    Denied.

        140.    Denied.

               COUNT VI: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 12

        141.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 132 through 140 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        142.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 142, which document speaks for itself.

        143.    Denied.

        144.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.



                                                 21
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 22 of 150 PageID #: 3050



 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 144 were manufactured outside the U.S., and thus deny the allegations.

        145.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 145, and thus

 deny the allegations.

        146.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 146, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 146.

        147.    Paragraph 147 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 147, and thus

 deny the allegations.

        148.    Denied.

        149.    Denied.

                 COUNT VII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 21

        150.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.




                                                 22
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 23 of 150 PageID #: 3051



        151.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 151, which document speaks for itself.

        152.    Denied.

        153.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 153 were manufactured outside the U.S., and thus deny the allegations.

        154.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 154, and thus

 deny the allegations.

        155.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 155, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 155.

        156.    Defendants deny the allegations in the first sentence in Paragraph 156.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 156, and thus deny the allegations.

        157.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 157, and thus deny the allegations.




                                                 23
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 24 of 150 PageID #: 3052



        158.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 158, and thus deny the allegations.

        159.    Paragraph 159 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 159, and thus

 deny the allegations.

        160.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 160, and thus deny the allegations.

        161.    Denied.

        162.    Denied.

                COUNT VIII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 33

        163.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        164.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 164, which document speaks for itself.

        165.    Denied.

        166.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 166 were manufactured outside the U.S., and thus deny the allegations.

        167.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to



                                                 24
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 25 of 150 PageID #: 3053



 admit or deny the importation of undefined “products” as alleged in Paragraph 167, and thus

 deny the allegations.

        168.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 168, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 168.

        169.    Defendants deny the allegations in the first sentence of Paragraph 169.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 169, and thus deny the allegations.

        170.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 170, and thus deny the allegations.

        171.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 171, and thus deny the allegations.

        172.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 172, and thus deny the allegations.

        173.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 173, and thus deny the allegations.

        174.    Denied.

        175.    Denied.




                                                 25
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 26 of 150 PageID #: 3054



                 COUNT IX: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 34

        176.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 163 through 175 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        177.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 177, which document speaks for itself.

        178.    Denied.

        179.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 179 were manufactured outside the U.S., and thus deny the allegations.

        180.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 180, and thus

 deny the allegations.

        181.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 181, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 181.




                                                 26
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 27 of 150 PageID #: 3055



        182.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 182, and thus deny the allegations.

        183.    Denied.

        184.    Denied.

                  COUNT X: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 46

        185.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        186.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 186, which document speaks for itself.

        187.    Denied.

        188.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 188 were manufactured outside the U.S., and thus deny the allegations.

        189.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 189, and thus

 deny the allegations.

        190.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in



                                                 27
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 28 of 150 PageID #: 3056



 Paragraph 190, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 190.

        191.    Defendants deny the allegations in the first sentence of Paragraph 191.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 191, and thus deny the allegations.

        192.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 192, and thus deny the allegations.

        193.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 193, and thus deny the allegations.

        194.    Paragraph 194 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 194, and thus

 deny the allegations.

        195.    Paragraph 195 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 195, and thus

 deny the allegations.

        196.    Paragraph 196 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 196, and thus

 deny the allegations.

        197.    Paragraph 197 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 197, and thus

 deny the allegations.

        198.    Denied.



                                                 28
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 29 of 150 PageID #: 3057



        199.    Denied.

                 COUNT XI: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 69

        200.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        201.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 201, which document speaks for itself.

        202.    Denied.

        203.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 in Paragraph 203 were manufactured outside the U.S., and thus deny the allegations

        204.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 204, and thus

 deny the allegations.

        205.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 205, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 205.



                                                 29
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 30 of 150 PageID #: 3058



        206.    Defendants deny the allegations in the first sentence in Paragraph 206.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 206, and thus deny the allegations.

        207.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 207, and thus deny the allegations.

        208.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 208, and thus deny the allegations.

        209.    Paragraph 209 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 209, and thus

 deny the allegations.

        210.    Paragraph 210 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 210, and thus

 deny the allegations.

        211.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 211, and thus deny the allegations.

        212.    Denied.

        213.    Denied.

                 COUNT XII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 70

        214.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 201 through 213 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.




                                                 30
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 31 of 150 PageID #: 3059



        215.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 215, which document speaks for itself.

        216.    Denied.

        217.    Defendants admits that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 217 were manufactured outside the U.S., and thus deny the allegations.

        218.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 218, and thus

 deny the allegations.

        219.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 219, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 219.

        220.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 220, and thus deny the allegations.

        221.    Denied.

        222.    Denied.




                                                 31
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 32 of 150 PageID #: 3060



                COUNT XIII: INFRINGEMENT OF PAT. NO. 5,990,444 CLAIM 72

        223.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        224.    Defendants respectfully refer Plaintiff and the Court to the expired ’444 Patent

 cited in Paragraph 224, which document speaks for itself.

        225.    Denied.

        226.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 226 were manufactured outside the U.S., and thus deny the allegations.

        227.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 227, and thus

 deny the allegations.

        228.    JCP admits that it offered for sale and sold the Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 228, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 228.




                                                 32
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 33 of 150 PageID #: 3061



        229.    Defendants deny the allegations in the first sentence in Paragraph 229.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 229, and thus deny the allegations.

        230.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 230, and thus deny the allegations.

        231.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 231, and thus deny the allegations.

        232.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 232, and thus deny the allegations.

        233.    Denied.

        234.    Denied.

                COUNT XIV: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 99

        235.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        236.    Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 236, which document speaks for itself.

        237.    Denied.

        238.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have




                                                 33
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 34 of 150 PageID #: 3062



 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        239.   Denied.

        240.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S.

        241.   Defendants deny the allegations in the first sentence in Paragraph 241.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 241, and thus deny the allegations.

        242.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 242, and thus deny the allegations.

        243.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 243, and thus deny the allegations.

        244.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 244, and thus deny the allegations.

        245.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 245, and thus deny the allegations.

        246.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph2461, and thus deny the allegations.

        247.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 247, and thus deny the allegations.

        248.   Denied.



                                                 34
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 35 of 150 PageID #: 3063



        249.    Denied.

                COUNT XV: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 120

        250.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        251.    Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 251, which document speaks for itself.

        252.    Denied.

        253.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        254.    Denied.

        255.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 255, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex



                                                 35
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 36 of 150 PageID #: 3064



 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 255.

        256.   Defendants deny the allegations in the first sentence in Paragraph 256.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 256, and thus deny the allegations.

        257.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 257, and thus deny the allegations.

        258.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 258, and thus deny the allegations.

        259.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 259, and thus deny the allegations.

        260.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 260, and thus deny the allegations.

        261.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 261, and thus deny the allegations.

        262.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 262, and thus deny the allegations.

        263.   Denied.

        264.   Denied.

               COUNT XVI: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 123

        265.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 251 through 264 of the Second Amended Complaint.




                                                 36
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 37 of 150 PageID #: 3065



 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        266.   Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 266, which document speaks for itself.

        267.   Denied.

        268.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        269.   Denied.

        270.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 - 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 270, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 - 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 270.

        271.   Denied.

        272.   Denied.



                                                37
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 38 of 150 PageID #: 3066



        273.   Denied.

               COUNT XVII: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 124

        274.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 265 through 273 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        275.   Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 275, which document speaks for itself.

        276.   Denied.

        277.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 - 523/0120/013673 have “Made in Mexico” on the label.

        278.   Denied.

        279.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 279, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex



                                                38
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 39 of 150 PageID #: 3067



 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 279.

        280.    Denied.

        281.    Denied.

        282.    Denied.

               COUNT XVIII: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 141

        283.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        284.    Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 284, which document speaks for itself.

        285.    Denied.

        286.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        287.    Denied.

        288.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks



                                                 39
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 40 of 150 PageID #: 3068



 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 288, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 288.

        289.    Defendants deny the allegations in the first sentence in Paragraph 289.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 289, and thus deny the allegations.

        290.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 290, and thus deny the allegations.

        291.    Defendants lack sufficient information to admit or deny the remaining factual

 allegations of Paragraph 291, and thus deny the allegations.

        292.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 292, and thus deny the allegations.

        293.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 293, and thus deny the allegations.

        294.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 294, and thus deny the allegations.

        295.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 295, and thus deny the allegations.

        296.    Denied.

        297.    Denied.



                                                 40
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 41 of 150 PageID #: 3069



               COUNT XVIX: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 142

        298.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 284 through 297 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        299.   Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 299, which document speaks for itself.

        300.   Denied.

        301.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging - Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN #

 58287 - 8971- B- 02795-3 - 523/0120/013673 have “Made in Mexico” on the label.

        302.   Denied.

        303.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 303, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex




                                                41
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 42 of 150 PageID #: 3070



 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 303.

        304.   Denied.

        305.   Denied.

        306.   Denied.

                COUNT XX: INFRINGEMENT OF PAT. NO. 6,140,602 CLAIM 143

        307.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 298 through 306 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        308.   Defendants respectfully refer Plaintiff and the Court to the expired ’602 Patent

 cited in Paragraph 308, which document speaks for itself.

        309.   Denied.

        310.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN #

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        311.   Denied.

        312.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks



                                                42
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 43 of 150 PageID #: 3071



 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 3125, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 312.

        313.    Denied.

        314.    Denied.

        315.    Denied.

                 COUNT XXI: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 5

        316.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        317.    Defendants respectfully refer Plaintiff and the Court to the expired ’196 Patent

 cited in Paragraph 317, which document speaks for itself.

        318.    Denied.

        319.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether the undefined “products”

 referred in Paragraph 319 were manufactured outside the U.S., and thus deny the allegations.

        320.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to



                                                 43
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 44 of 150 PageID #: 3072



 admit or deny the importation of undefined “products” as alleged in Paragraph 320, and thus

 deny the allegations.

        321.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 321, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 321.

        322.    Defendants deny the allegations in the first sentence in Paragraph 322.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 332, and thus deny the allegations.

        323.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 323, and thus deny the allegations.

        324.    Defendants lack sufficient information to admit or deny the remaining factual

 allegations of Paragraph 324, and thus deny the allegations.

        325.    Paragraph 325 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 325, and thus

 deny the allegations.

        326.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 326, and thus deny the allegations.

        327.    Defendants deny that the manufacturer of the Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 modified the pattern to change the

 elements to other elements. Paragraph 446 only vaguely alleges undefined “products,” therefore



                                                 44
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 45 of 150 PageID #: 3073



 Defendants lack sufficient information to admit or deny any remaining factual allegations of

 Paragraph 327, and thus deny the allegations.

        328.    Defendants deny that the manufacturer of the Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 modified the pattern to change the

 elements to other elements. Paragraph 328 only vaguely alleges undefined “products,” therefore

 Defendants lack sufficient information to admit or deny the factual allegations of Paragraph 328,

 and thus deny the allegations.

        329.    Denied.

        330.    Denied.

                COUNT XXII: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 11

        331.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully.

        332.    Defendants respectfully refer Plaintiff and the Court to the expired ’196 Patent

 cited in Paragraph 332, which document speaks for itself.

        333.    Denied.

        334.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny the importation of undefined “products”

 as alleged in Paragraph 224, and thus deny the allegations.

        335.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to



                                                 45
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 46 of 150 PageID #: 3074



 admit or deny the importation of undefined “products” as alleged in Paragraph 335, and thus

 deny the allegations.

        336.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 336, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 336.

        337.    Defendants deny the allegations in the first sentence in Paragraph 337.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 337, and thus deny the allegations.

        338.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 338, and thus deny the allegations.

        339.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 339, and thus deny the allegations.

        340.    Paragraph 340 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 340, and thus

 deny the allegations.

        341.    Paragraph 341 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 341, and thus

 deny the allegations.




                                                 46
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 47 of 150 PageID #: 3075



        342.    Paragraph 342 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 342, and thus

 deny the allegations.

        343.    Denied.

        344.    Denied.

               COUNT XXIII: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 13

        345.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        346.    Defendants respectfully refer Plaintiff and the Court to the expired ’196 Patent

 cited in Paragraph 346, which document speaks for itself.

        347.    Denied.

        348.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 348 were manufactured outside the U.S., and thus deny the allegations.

        349.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 349, and thus

 deny the allegations.

        350.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient



                                                 47
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 48 of 150 PageID #: 3076



 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 350, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 350.

        351.    Defendants deny the allegations in the first sentence in Paragraph 351.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 351, and thus deny the allegations.

        352.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 352, and thus deny the allegations.

        353.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 353, and thus deny the allegations.

        354.    Paragraph 354 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 354, and thus

 deny the allegations.

        355.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 355, and thus deny the allegations.

        356.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 356, and thus deny the allegations.

        357.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 357, and thus deny the allegations.

        358.    Denied.

        359.    Denied.




                                                 48
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 49 of 150 PageID #: 3077



               COUNT XXIV: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 14

        360.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 346 through 359 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        361.    Defendants respectfully refer Plaintiff and the Court to the expired ’196 Patent

 cited in Paragraph 361, which document speaks for itself.

        362.    Denied.

        363.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 to in Paragraph 363 were manufactured outside the U.S., and thus deny the allegations.

        364.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 364, and thus

 deny the allegations.

        365.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 365, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 365.




                                                 49
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 50 of 150 PageID #: 3078



        366.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 366, and thus deny the allegations.

        367.    Denied.

        368.    Denied.

                COUNT XXV: INFRINGEMENT OF PAT. NO. 6,252,196 CLAIM 16

        369.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        370.    Defendants respectfully refer Plaintiff and the Court to the expired ’196 Patent

 cited in Paragraph 370, which document speaks for itself.

        371.    Denied.

        372.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label.

 Defendants lack sufficient information to admit or deny whether undefined “products” referred

 in Paragraph 372 were manufactured outside the U.S., and thus deny the allegations.

        373.    Defendants deny that they imported the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405. Defendants lack sufficient information to

 admit or deny the importation of undefined “products” as alleged in Paragraph 373, and thus

 deny the allegations.

        374.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 in the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in



                                                 50
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 51 of 150 PageID #: 3079



 Paragraph 374, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405 to JCP in the U.S.

 JCPPC denies the remaining allegations in Paragraph 374.

        375.    Defendants deny the allegations in the first sentence in Paragraph 375.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 375, and thus deny the allegations.

        376.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 376, and thus deny the allegations.

        377.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 377, and thus deny the allegations.

        378.    Paragraph 378 only vaguely alleges undefined “products,” therefore Defendants

 lack sufficient information to admit or deny the factual allegations of Paragraph 378, and thus

 deny the allegations.

        379.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 379, and thus deny the allegations.

        380.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 380, and thus deny the allegations.

        381.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 381, and thus deny the allegations.

        382.    Denied.

        383.    Denied.




                                                 51
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 52 of 150 PageID #: 3080



                COUNT XXVI: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 1

        384.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        385.    Defendants respectfully refer Plaintiff and the Court to the ’505 Patent cited in

 Paragraph 385, which document speaks for itself.

        386.    Denied.

        387.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        388.    Denied.

        389.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 389, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex




                                                 52
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 53 of 150 PageID #: 3081



 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 389.

        390.    Defendants deny the allegations in the first sentence in Paragraph 509.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 390, and thus deny the allegations.

        391.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 391, and thus deny the allegations.

        392.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 392, and thus deny the allegations.

        393.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 393, and thus deny the allegations.

        394.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 394, and thus deny the allegations.

        395.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 395, and thus deny the allegations.

        396.    Denied.

        397.    Denied.

               COUNT XXVII: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 49

        398.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.




                                                 53
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 54 of 150 PageID #: 3082



        399.   Defendants respectfully refer Plaintiff and the Court to the ’505 Patent cited in

 Paragraph 399, which document speaks for itself.

        400.   Denied.

        401.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        402.   Denied.

        403.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 403, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 403.

        404.   Defendants deny the allegations in the first sentence in Paragraph 404.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 404, and thus deny the allegations.




                                                 54
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 55 of 150 PageID #: 3083



        405.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 405, and thus deny the allegations.

        406.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 406, and thus deny the allegations.

        407.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 407, and thus deny the allegations.

        408.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 408, and thus deny the allegations.

        409.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 409, and thus deny the allegations.

        410.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 410, and thus deny the allegations.

        411.    Denied.

        412.    Denied.

               COUNT XXVIII: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 50

        413.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 399 through 412 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        414.    Defendants respectfully refer Plaintiff and the Court to the ’505 Patent cited in

 Paragraph 414, which document speaks for itself.

        415.    Denied.




                                                 55
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 56 of 150 PageID #: 3084



        416.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        417.   Denied.

        418.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 418, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 418.

        419.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 419, and thus deny the allegations.

        420.   Denied.

        421.   Denied.

               COUNT XXIX: INFRINGEMENT OF PAT. NO. 6,664,505 CLAIM 51

        422.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 399 through 412 of the Second Amended Complaint.



                                                 56
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 57 of 150 PageID #: 3085



 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        423.   Defendants respectfully refer Plaintiff and the Court to the ’505 Patent cited in

 Paragraph 423, which document speaks for itself.

        424.   Denied.

        425.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        426.   Denied.

        427.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 427, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 427.

        428.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 428, and thus deny the allegations.



                                                 57
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 58 of 150 PageID #: 3086



        429.    Denied.

        430.    Denied.

                COUNT XXX: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 1

        431.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        432.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 432, which document speaks for itself.

        433.    Denied.

        434.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        435.    Denied.

        436.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 436, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona



                                                 58
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 59 of 150 PageID #: 3087



 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 436.

        437.   Defendants deny the allegations in the first sentence in Paragraph 437.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 437, and thus deny the allegations.

        438.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 438, and thus deny the allegations.

        439.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 439, and thus deny the allegations.

        440.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 440, and thus deny the allegations.

        441.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 441, and thus deny the allegations.

        442.   Denied.

        443.   Denied.

                COUNT XXXI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 2

        444.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        445.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 445, which document speaks for itself.



                                                 59
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 60 of 150 PageID #: 3088



        446.   Denied.

        447.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        448.   Denied.

        449.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have “Made in Bangladesh” and Arizona

 Flex Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in

 the U.S. JCP lacks sufficient information to admit or deny offering for sale or sale of undefined

 “products” as alleged in Paragraph 449, and thus denies the allegations. JCPPC admits that it

 sold Arizona Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 –

 523/4566/015405, Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-

 664/2041/010306 have “Made in Bangladesh” and Arizona Flex Skinny Extra Slim Fit/ Skinny

 Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP in the U.S. JCPPC denies the

 remaining allegations in Paragraph 449.

        450.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 450, and thus deny the allegations.

        451.   Denied.

        452.   Denied.




                                                 60
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 61 of 150 PageID #: 3089



               COUNT XXXII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 4

        453.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 444 through 452 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        454.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 454, which document speaks for itself.

        455.   Denied.

        456.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        457.   Denied.

        458.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” in the

 U.S. JCP lacks sufficient information to admit or deny offering for sale or sale of undefined

 “products” as alleged in Paragraph 458, and thus denies the allegations. JCPPC admits that it

 sold Arizona Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 –

 523/4566/015405, Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-

 664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B-



                                                61
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 62 of 150 PageID #: 3090



 02795-3 – 523/0120/013673 to JCP in the U.S. JCPPC denies the remaining allegations in

 Paragraph 458.

        459.   Denied.

        460.   Denied.

        461.   Denied.

               COUNT XXXIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 5

        462.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        463.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 463, which document speaks for itself.

        464.   Denied.

        465.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        466.   Denied.

        467.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks



                                                62
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 63 of 150 PageID #: 3091



 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 467, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 467155.

        468.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 468, and thus deny the allegations.

        469.   Denied.

        470.   Denied.

               COUNT XXXIV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 6

        471.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        472.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 472, which document speaks for itself.

        473.   Denied.

        474.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.



                                                 63
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 64 of 150 PageID #: 3092



        475.   Denied.

        476.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 476, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 476.

        477.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 477, and thus deny the allegations.

        478.   Denied.

        479.   Denied.

               COUNT XXXV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 11

        480.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        481.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 481, which document speaks for itself.

        482.   Denied.



                                                 64
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 65 of 150 PageID #: 3093



        483.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        484.   Denied.

        485.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 485, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 485.

        486.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 486, and thus deny the allegations.

        487.   Denied.

        488.   Denied.

               COUNT XXXVI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 12

        489.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 480 through 488 of the Second Amended Complaint.



                                                 65
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 66 of 150 PageID #: 3094



 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        490.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 490, which document speaks for itself.

        491.   Denied.

        492.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        493.   Denied.

        494.   JCPs admit that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 494, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 494.

        495.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 495, and thus deny the allegations.



                                                 66
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 67 of 150 PageID #: 3095



        496.   Denied.

        497.   Denied.

               COUNT XLVII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 16

        498.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        499.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 499, which document speaks for itself.

        500.   Denied.

        501.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        502.   Denied.

        503.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 503, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona



                                                67
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 68 of 150 PageID #: 3096



 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 503.

        504.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 504, and thus deny the allegations.

        505.    Denied.

        506.    Denied.

               COUNT XXXVIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 17

        507.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        508.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 508, which document speaks for itself.

        509.    Denied.

        510.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        511.    Denied.

        512.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style



                                                 68
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 69 of 150 PageID #: 3097



 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 512, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 512.

        513.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 513, and thus deny the allegations.

        514.   Denied.

        515.   Denied.

               COUNT XXXIX: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 18

        516.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 432 through 443 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        517.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 517, which document speaks for itself.

        518.   Denied.

        519.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have



                                                 69
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 70 of 150 PageID #: 3098



 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        520.    Denied.

        521.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 521, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 521.

        522.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 522, and thus deny the allegations.

        523.    Denied.

        524.    Denied.

                 COUNT XL: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 56

        525.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.




                                                 70
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 71 of 150 PageID #: 3099



        526.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 526, which document speaks for itself.

        527.   Denied.

        528.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        529.   Denied.

        530.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 530, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 530.

        531.   Defendants deny the allegations in the first sentence in Paragraph 531.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 531, and thus deny the allegations.




                                                 71
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 72 of 150 PageID #: 3100



        532.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 532, and thus deny the allegations.

        533.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 533, and thus deny the allegations.

        534.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 534, and thus deny the allegations.

        535.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 535, and thus deny the allegations.

        536.   Denied.

        537.   Denied.

                COUNT XLI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 57

        538.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 526 through 537 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        539.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 539, which document speaks for itself.

        540.   Denied.

        541.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.



                                                 72
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 73 of 150 PageID #: 3101



        542.   Denied.

        543.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 543, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 543.

        544.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 544, and thus deny the allegations.

        545.   Denied.

        546.   Denied.

               COUNT XLII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 58

        547.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 538 through 546 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        548.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 548, which document speaks for itself.

        549.   Denied.



                                                 73
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 74 of 150 PageID #: 3102



        550.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        551.   Denied.

        552.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 552, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 552.

        553.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 553, and thus deny the allegations.

        554.   Denied.

        555.   Denied.

               COUNT XLIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 59

        556.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 547 through 555 of the Second Amended Complaint.



                                                 74
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 75 of 150 PageID #: 3103



 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        557.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 557, which document speaks for itself.

        558.   Denied.

        559.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        560.   Denied.

        561.   JCP admit that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 561, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 561.

        562.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 562, and thus deny the allegations.



                                                 75
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 76 of 150 PageID #: 3104



        563.    Denied.

        564.    Denied.

                COUNT XLIV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 61

        565.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 538 through 546 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        566.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 566, which document speaks for itself.

        567.    Denied.

        568.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        569.    Denied.

        570.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on

 the label in the U.S. JCP lacks sufficient information to admit or deny offering for sale or sale of

 undefined “products” as alleged in Paragraph 570, and thus denies the allegations. JCPPC admits

 that it sold Arizona Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 –



                                                 76
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 77 of 150 PageID #: 3105



 523/4566/015405, Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-

 664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B-

 02795-3 – 523/0120/013673 to JCP in the U.S. JCPPC denies the remaining allegations in

 Paragraph 570.

        571.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 571, and thus deny the allegations.

        572.   Denied.

        573.   Denied.

                COUNT XLV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 63

        574.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 526 through 537 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        575.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 575, which document speaks for itself.

        576.   Denied.

        577.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        578.   Denied.




                                                 77
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 78 of 150 PageID #: 3106



        579.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 579, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 579.

        580.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 580, and thus deny the allegations.

        581.   Denied.

        582.   Denied.

               COUNT XLVI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 64

        583.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 538 through 546 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        584.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 584, which document speaks for itself.

        585.   Denied.




                                                 78
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 79 of 150 PageID #: 3107



        586.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        587.   Denied.

        588.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 588, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 588.

        589.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 589, and thus deny the allegations.

        590.   Denied.

        591.   Denied.

               COUNT XLVII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 72

        592.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is



                                                 79
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 80 of 150 PageID #: 3108



 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        593.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 593, which document speaks for itself.

        594.    Denied.

        595.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        596.    Denied.

        597.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 597, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 597.




                                                80
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 81 of 150 PageID #: 3109



        598.   Defendants deny the allegations in the first sentence in Paragraph 598.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 598, and thus deny the allegations.

        599.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 599, and thus deny the allegations.

        600.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 600, and thus deny the allegations.

        601.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 601, and thus deny the allegations.

        602.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 602, and thus deny the allegations.

        603.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 603, and thus deny the allegations.

        604.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 604, and thus deny the allegations.

        605.   Denied.

        606.   Denied.

               COUNT XLVIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 77

        607.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 593 through 606 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.




                                                 81
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 82 of 150 PageID #: 3110



        608.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 608, which document speaks for itself.

        609.   Denied.

        610.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        611.   Denied.

        612.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 612, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 612.

        613.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 613, and thus deny the allegations.

        614.   Denied.

        615.   Denied.



                                                 82
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 83 of 150 PageID #: 3111



               COUNT XLIX: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 78

        616.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        617.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 617, which document speaks for itself.

        618.    Denied.

        619.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        620.    Denied.

        621.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 621, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex




                                                 83
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 84 of 150 PageID #: 3112



 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 621.

        622.    Defendants deny the allegations in the first sentence in Paragraph 622.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 622, and thus deny the allegations.

        623.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 623, and thus deny the allegations.

        624.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 624, and thus deny the allegations.

        625.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 625, and thus deny the allegations.

        626.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 754, and thus deny the allegations.

        627.    Denied.

        628.    Denied.

                  COUNT L: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 83

        629.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        630.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 630, which document speaks for itself.

        631.    Denied.



                                                 84
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 85 of 150 PageID #: 3113



        632.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        633.   Denied.

        634.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 634, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 634.

        635.   Defendants deny the allegations in the first sentence in Paragraph 635.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 635, and thus deny the allegations.

        636.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 636, and thus deny the allegations.

        637.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 637, and thus deny the allegations.



                                                 85
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 86 of 150 PageID #: 3114



        638.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 638, and thus deny the allegations.

        639.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 639, and thus deny the allegations.

        640.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 640, and thus deny the allegations.

        641.   Denied.

        642.   Denied.

                 COUNT LI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 84

        643.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 630 through 642 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        644.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 644, which document speaks for itself.

        645.   Denied.

        646.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        647.   Denied.




                                                 86
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 87 of 150 PageID #: 3115



        648.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 the U.S. JCP lacks sufficient

 information to admit or deny offering for sale or sale of undefined “products” as alleged in

 Paragraph 648, and thus denies the allegations. JCPPC admits that it sold Arizona Basic Flex

 Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med

 Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 648.

        649.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 649, and thus deny the allegations.

        650.   Denied.

        651.   Denied.

                COUNT LII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 85

        652.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 630 through 642 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        653.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 653, which document speaks for itself.

        654.   Denied.




                                                 87
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 88 of 150 PageID #: 3116



        655.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        656.   Denied.

        657.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 657, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 657.

        658.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 658, and thus deny the allegations.

        659.   Denied.

        660.   Denied.

                COUNT LIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 86

        661.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 630 through 642 of the Second Amended Complaint.



                                                 88
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 89 of 150 PageID #: 3117



 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        662.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 662, which document speaks for itself.

        663.   Denied.

        664.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        665.   Denied.

        666.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 666, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 666.

        667.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 667, and thus deny the allegations.



                                                 89
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 90 of 150 PageID #: 3118



        668.   Denied.

        669.   Denied.

                COUNT LIV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 87

        670.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 630 through 642 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        671.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 671, which document speaks for itself.

        672.   Denied.

        673.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        674.   Denied.

        675.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 675, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona



                                                90
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 91 of 150 PageID #: 3119



 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 675.

        676.    Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 676, and thus deny the allegations.

        677.    Denied.

        678.    Denied.

                 COUNT LV: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 92

        679.    No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 of the Second Amended Complaint. To the extent a response is

 required, Defendants incorporate by reference their responses contained in each preceding

 paragraph of the Answer as though set forth fully herein.

        680.    Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 680, which document speaks for itself.

        681.    Denied.

        682.    Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        683.    Denied.

        684.    JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style



                                                 91
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 92 of 150 PageID #: 3120



 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 684, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 684.

        685.   Defendants deny the allegations in the first sentence in Paragraph 685.

 Defendants lack sufficient information to admit or deny the remaining factual allegations of

 Paragraph 685, and thus deny the allegations.

        686.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 686, and thus deny the allegations.

        687.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 687, and thus deny the allegations.

        688.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 688, and thus deny the allegations.

        689.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 689, and thus deny the allegations.

        690.   Denied.

        691.   Denied.




                                                 92
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 93 of 150 PageID #: 3121



                COUNT LVI: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 93

        692.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 680 through 691 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        693.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 693, which document speaks for itself.

        694.   Denied.

        695.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        696.   Denied.

        697.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 697, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex




                                                93
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 94 of 150 PageID #: 3122



 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 697.

        698.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 698, and thus deny the allegations.

        699.   Denied.

        700.   Denied.

               COUNT LVII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 94

        701.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 692 through 700 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        702.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 702, which document speaks for itself.

        703.   Denied.

        704.   Defendants admit that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have

 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        705.   Denied.

        706.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/



                                                 94
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 95 of 150 PageID #: 3123



 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 706, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 706.

        707.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 707, and thus deny the allegations.

        708.   Denied.

        709.   Denied.

               COUNT LVIII: INFRINGEMENT OF PAT. NO. 6,819,972 CLAIM 95

        710.   No response is required to the general incorporation of the allegations set forth in

 Paragraphs 1 through 91 and Paragraphs 680 through 691 of the Second Amended Complaint.

 To the extent a response is required, Defendants incorporate by reference their responses

 contained in each preceding paragraph of the Answer as though set forth fully herein.

        711.   Defendants respectfully refer Plaintiff and the Court to the ’972 Patent cited in

 Paragraph 711, which document speaks for itself.

        712.   Denied.

        713.   Defendants admits that the Arizona Basic Flex Skinny Jeans – Style

 EPJCDR07744556 – RN# 58287 – 523/4566/015405 have “Made in Mexico” on the label,

 Arizona Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 have




                                                 95
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 96 of 150 PageID #: 3124



 “Made in Bangladesh” on the label and Arizona Flex Skinny Extra Slim Fit/ Skinny Leg – RN#

 58287 – 8971- B- 02795-3 – 523/0120/013673 have “Made in Mexico” on the label.

        714.   Denied.

        715.   JCP admits that it offered for sale and sold Arizona Basic Flex Skinny Jeans –

 Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona Med Jegging – Style

 RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex Skinny Extra Slim Fit/

 Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 in the U.S. JCP lacks

 sufficient information to admit or deny offering for sale or sale of undefined “products” as

 alleged in Paragraph 715, and thus denies the allegations. JCPPC admits that it sold Arizona

 Basic Flex Skinny Jeans – Style EPJCDR07744556 – RN# 58287 – 523/4566/015405, Arizona

 Med Jegging – Style RPCHNO10020 – 8999-A – 19963-8-664/2041/010306 and Arizona Flex

 Skinny Extra Slim Fit/ Skinny Leg – RN# 58287 – 8971- B- 02795-3 – 523/0120/013673 to JCP

 in the U.S. JCPPC denies the remaining allegations in Paragraph 715.

        716.   Defendants lack sufficient information to admit or deny the factual allegations of

 Paragraph 716, and thus deny the allegations.

        717.   Denied.

        718.   Denied.

                                     WILLFUL INFRINGEMENT

        719.   Denied.

        720.   Denied.

                 ANSWER TO PLAINTIFF’S DEMAND FOR JURY TRIAL

        Defendants admit that Plaintiff has demanded a trial by jury on all issues so triable

 pursuant to Fed. R. Civ. P. 38. Plaintiff’s Demand for Jury Trial does not state an allegation to



                                                 96
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 97 of 150 PageID #: 3125



 which a responsive pleading is required.

                     ANSWER TO PLAINTIFF’S PRAYER FOR RELIEF

        Defendants deny that Plaintiff is entitled to the relief it seeks in Paragraphs A–F or any

 relief at all for the allegations made in the Second Amended Complaint.

                                 AFFIRMATIVE DEFENSES

        721.    Defendants plead the following defenses in response to Plaintiff’s allegations,

 undertaking the burden of proof only as to those defenses deemed affirmative defenses by law,

 regardless of how such defenses are denominated herein. Defendants reserve the right to allege

 additional defenses and/or to supplement or amend its existing defenses in the event that

 discovery or other analysis indicates that additional affirmative or other defenses and/or

 supplementation or amendment is appropriate.

                         FIRST AFFIRMATIVE DEFENSE
          (INVALIDITY AND/OR INELIGIBILITY OF THE ASSERTED PATENTS)

        722.    Upon information and belief, the claims of the ’444, ’602, ’196, ’505, and ’972

 patents are invalid for failing to meet one or more requirements for patentability under Title 35

 of the United States Code, including but not limited to §§ 101, 102, 103, and/or 112; and/or 37

 C.F.R. §§ 1.1, et seq.

        723.    By way of example, each claim of the asserted patents, including each of the

 asserted claims, is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. §

 112(b)) for at least the reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes &

 Mauritz AB’s (“H&M”) Motion for Summary Determination of Invalidity of the Asserted

 Patents on the Basis of Indefiniteness (attached as Exhibit A) and the associated Memorandum

 and Points of Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s

 “Motion”) filed on September 1, 2015 in In the Matter of Certain Laser Abraded Denim


                                                97
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 98 of 150 PageID #: 3126



 Garments, Investigation No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”);

 the briefing supporting H&M’s Motion, including Respondents’ Opening Claim Construction

 Brief and Respondents’ Rebuttal Claim Construction Brief (attached as Exhibit C), both

 referenced in footnote 2 of H&M’s Motion; the Commission Investigative Staff’s briefing related

 to claim construction in the ITC Investigation and H&M’s Motion, including, without limitation,

 the Commission Investigative Staff’s Initial Claim Construction Brief filed in the ITC

 Investigation on January 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction

 Brief filed in the ITC Investigation; and the Commission Investigative Staff’s Response to

 H&M’s Motion filed in the ITC Investigation on September 11, 2015 (attached as Exhibit E).

 See Fed. R. Civ. P. 10(c).

        724.    By way of further example, each claim of the asserted patents, including each of

 the asserted claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness

 under 35 U.S.C. § 103 in view of at least one or more of the prior art references, devices, or

 events set forth in Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on

 January 9, 2015 (attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in

 the ITC Investigation on May 8, 2015 (attached as Exhibit G).

        725.    Additionally, each claim of the asserted patents, including each of the asserted

 claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C.

 § 103 in view of at least the following prior art references: CA 1146635 A; GB 2294656 A; US

 4936608; US 5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552

 A1; WO 1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon

 Laser Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and

 corresponding Software.



                                               98
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 99 of 150 PageID #: 3127



         726.     Plaintiff’s claims are barred because each claim of the asserted patents, including

 each of the asserted claims, claims patent-ineligible subject matter under 35 U.S.C. § 101.

         727.     In particular, each claim of the asserted patents, including each of the asserted

 claims, is directed to a patent-ineligible abstract idea and/or law of nature and the elements of

 each such claim, when considered individually and as an ordered combination fail to transform

 the nature of the claim into a patent-eligible application of the abstract idea and/or law of nature

 and thus, fail to include an inventive concept. For example, several asserted claims recite an

 equation, “mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the

 relationship between “energy density per unit time” and “power,” “obtaining an indication,”

 “determining a pattern,” or “determining special operational parameters” that are ineligible under

 35 U.S.C. § 101.

         728.     Defendants reserve the right to assert any other basis for invalidity or ineligibility

 that becomes known to it through the course of discovery or otherwise.

                              SECOND AFFIRMATIVE DEFENSE
                       (NONINFRINGEMENT OF THE ASSERTED PATENTS)

                729.     Defendants do not infringe, and have never infringed, any valid claim of

 the asserted patents, including the asserted claims set in paragraph 47 of the Second Amended

 Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any other

 person or entity, contributorily, by inducement, under the doctrine of equivalents, through

 importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §

 271(g), and, as such, is without any liability to Plaintiff.

                730.     The Second Amended Complaint fails to plausibly identify or explain how

 each limitation of each of the Asserted Claims is performed by, or where each limitation of each

 of the Asserted Claims is found in, the products identified in the Second Amended Complaint,


                                                   99
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 100 of 150 PageID #: 3128



 including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,

 the “Accused Products”). None of the Accused Products or, on information and belief, the

 process(es) by which they were produced, taken either alone or in combination, satisfies all

 limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.

 The doctrine of equivalents also does not apply to any of the limitations of any of the Asserted

 Claims, for example, because the expanded claim scope would encompass or ensnare the prior

 art.

             731.      By way of example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, one or more of the following

 limitations found in the Asserted Claims:


        A. “                                                                ”

        B. “applying a laser at a specified amount of energy density per unit time and per unit

            area which avoids undesired carbonization, melting or burn-through, to an area of

            said material to change some perceivable characteristic of said area of said material”

        C. “determining at least one characteristic of the material, said at least one characteristic

            being of a kind which affects a propensity of the material to be physically altered by a

            radiation source”

        D. “determining special operational parameters for the material with its specific

            characteristics, said special operational parameters which allow a focused beam of

            radiation to form a pattern in the material which changes the material without

            undesirably damaging the material”

        E. “obtaining an indication of the desired pattern”



                                                100
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 101 of 150 PageID #: 3129



       F. “investigating the pattern to determine if the pattern includes elements which are

          more likely to cause undesired damage to the material when applied to the material by

          a laser”

       G. “said laser beam not being output until after said laser is moving relative to said

          material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a

          controlled energy density per unit time which depends on said effective applied

          power levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting

          a plurality of areas on a display, defining a color that is associated with each of a

          plurality of abrasion levels, selecting a color to associate with each of the plurality of

          areas to thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”

       L. “determining color levels of different areas of a plurality of different areas of said

          first garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than

          zero, but is less than a threshold beyond which a visible change will be made to said

          textile material, and to increase the effective output power at a boundary between said

          first areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than



                                                101
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 102 of 150 PageID #: 3130



            zero, but is less than a threshold beyond which a visible change will be made to said

            textile material, and to increase the effective output power at a boundary between said

            first areas, and other areas outside said first areas”

        O. “authoring a special image intended for use in changing the color of textile fabric,

            which has differently colored areas representing different levels of change of color to

            said textile fabric”

               732.     By way of further example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, the limitations found in the

 Asserted Claims because no lasers are involved in the manufacturing process used to make at

 least some of the Accused Products.

               733.     Defendants reserve the right to assert any other basis for non-infringement

 that becomes known to it through the course of discovery or otherwise.

                                   THIRD AFFIRMATIVE DEFENSE
                                   (FAILURE TO STATE A CLAIM)

        734.     The Second Amended Complaint fails to state a claim against Defendants upon

 which relief can be granted.

                                   FOURTH AFFIRMATIVE DEFENSE
                                      (EQUITABLE DEFENSES)

        735.     Any claim for damages or equitable relief by Plaintiff is barred, in whole or in

 part, by the equitable doctrines of unclean hands, waiver, estoppels, acquiescence, patent misuse,

 and/or any other equitable remedy.

                                   FIFTH AFFIRMATIVE DEFENSE
                                    (STATUTE OF LIMITATIONS)

        736.     To the extent that Plaintiff seeks to recover for any alleged infringement more

 than six years prior to the filing of the Complaint, such recovery is barred by 35 U.S.C. § 286.


                                                  102
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 103 of 150 PageID #: 3131



                                 SIXTH AFFIRMATIVE DEFENSE
                                        (35 U.S.C. § 287)

        737.    To the extent that Plaintiff and its licensees have not complied with the marking

 requirements of 35 U.S.C. § 287(a) and/or failed to provide notice of infringement with respect

 to any product in this litigation pursuant to 35 U.S.C. § 287(b), Plaintiff is precluded from

 recovering damages for alleged infringement, if any, until the date on which Plaintiff actually

 notified Defendants of alleged infringement of specific products.

                               SEVENTH AFFIRMATIVE DEFENSE
                                  (INEQUITABLE CONDUCT)

        738.    Upon information and belief, the claims of the ’444, ’196, and ’602 patents are

 unenforceable due to the inequitable conduct of Darryl Costin (the alleged inventor), Scott Harris

 (prosecuting attorney), and others at assignee TechnoLines, Inc., (“TechnoLines”)3 in

 misrepresenting inventorship to the United States Patent and Trademark Office.

        739.    The ’444, ’196, and ’602 patents name Darryl Costin as the inventor of the

 claimed technology in this case. However, the claimed inventions of each of the ’444, ’196, and

 ’602 patents trace back in various ways to the same technology disclosed in U.S. Patent

 Application No. 08/550,339 (“the ’339 Application”). The ’339 Application listed Dr. Larissa

 Sheveleva, an immigrant from the Soviet Union, as its sole inventor. In the ’339 Application, Dr.

 Sheveleva set forth detailed descriptions of using controllable lasers to create patterns in fabric in

 a manner claimed and described in each of the ’444, ’196, and ’602 patents.

        740.    The ’444 patent is described as a continuation-in-part of the ’339 Application, the

 ’196 Patent is a divisional application of the ’444 patent, and the ’602 patent has a specification

 that is a word for word copy of the ’339 Application.

 3
   On information and belief, TechnoLines LLC is a successor-in-interest to TechnoLines, Inc.
 This pleading will refer to both entities as “TechnoLines” for simplicity. TechnoLines is a
 predecessor to the Plaintiff RevoLaze LLC.
                                                  103
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 104 of 150 PageID #: 3132



        741.    Throughout the prosecution of the ’339 Application, Dr. Sheveleva claimed to

 have solely invented the technology described and claimed in the ’339 Application prior to July

 31, 1994. Gary M. Sutter was originally listed as the prosecuting attorney. On or about April 15,

 1997, Scott Harris replaced Mr. Sutter as the prosecuting attorney for the ’339 Application. See

 Revocation and New Power of Attorney (Apr. 15, 1997).

        742.    On or about April 15, 1997, Mr. Harris (on behalf of assignee TechnoLines) filed

 a request with the USPTO to deny Dr. Sheveleva access to the ’339 Application. The USPTO

 grated the requested on June 9, 1997. See Request for Restriction of Access by Assignee Under

 MPEP 106 (Apr. 15, 1997). Nonetheless, after excluding Dr. Sheveleva from the prosecution of

 the ’339 Application, Mr. Harris continued to submit to the USPTO the declarations and other

 documents concerning the timing and inventorship of the technology described and claimed in

 the ‘339 Application. These documents asserted that Dr. Sheveleva alone invented the subject

 matter of the application prior to July 31, 1994. The ’339 Application never issued as a patent.

 The claims were deemed unpatentable due to anticipation by the prior art and failure to list all

 inventors.

        743.    On October 11, 1996, Mr. Sutter filed U.S. Patent Application No. 08/729,493

 (“the ’493 Application”), which issued as the ’444 Patent. When filed, the ’493 Application

 listed four inventors, including Darryl Costin and Dr. Sheveleva. Dr. Costin has been the CEO of

 TechnoLines since its inception in 1993. As noted above, the ’493 Application was filed as a

 continuation-in-part of the ’339 Application.

        744.    On or about March 22, 1999, Mr. Harris submitted a Correction of Inventorship

 Under Rule 48(b) (“Correction”) deleting all named inventors except Dr. Costin from the ’493

 Application. The Correction stated: “All claims directed to coloring agents and other inventive



                                                 104
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 105 of 150 PageID #: 3133



 contribution [sic] of the inventors Alexandra Liebertz, Larissa Sheveleva, Troy Moore, and

 Heather Costin have been cancelled herein. This leaves only the inventive contribution of Darryl

 Costin. These inventors’ contributions are no longer being claimed in this application.”

 Correction of Inventorship (Mar. 22, 1999).

        745.    The statements in the Correction amount to a material misrepresentation

 concerning Dr. Sheveleva’s inventive contributions to the claims of the ’493 Application. In

 particular, the ’493 Application is a continuation-in-part of the ’339 Application, which lists Dr.

 Sheveleva as the sole inventor. In order to properly claim priority as a continuation-in-part of the

 ’339 Application, the ’493 Application was required to have overlapping inventorship with the

 ’339 Application. Thus, the alleged inventions claimed in the ’493 Application must be based in

 whole or in part on inventive contribution by Dr. Sheveleva or such claim to priority is invalid

 and evidences the material misrepresentation of inventorship. Similarly, the ’196 patent that is a

 divisional of the ’444 patent fails to list Dr. Sheveleva as the named inventor.

        746.    Dr. Sheveleva’s contributions to the claims of the ’444 and ’196 patents include at

 least the following concepts disclosed in the ’339 Application: (1) changing power of the laser;

 (2) changing the speed of the laser; (3) changing spot size of the laser; (4) using a laser to make a

 design on denim; (5) making calculations; and (6) avoiding burn-through.

        747.    Mr. Harris and Dr. Costin materially misrepresented Dr. Sheveleva’s

 contributions to the claims of the ’444 and ’196 patents with specific intent to deceive the

 USPTO. Specific intent may be inferred, for example, by the fact that Mr. Harris and Dr. Costin

 knew of Dr. Sheveleva’s contributions through the ’339 Application. Further, such specific intent

 is evidenced from the Applications’ deletion of the inventor who provided the basis for the

 priority claim of the ’444 application to the ’339 application, without removal of that priority



                                                 105
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 106 of 150 PageID #: 3134



 claim. In addition, Mr. Harris, on behalf of TechnoLines (Dr. Costin was the CEO of this

 company) barred Dr. Sheveleva from accessing the ’339 Application. The conduct of Mr. Harris

 and Dr. Costin demonstrates a concerted effort to misrepresent Dr. Sheveleva’s contributions to

 the claimed inventions and deceive the PTO into believing that Dr. Costin was the sole inventor.

        748.    The same is true with respect to the ’602 patent. U.S. Patent Application No.

 08/844,114 (“the ’114 Application”), which issued as the ’602 Patent, was filed on April 29,

 1997. Dr. Costin was listed as the sole inventor and Mr. Harris was listed as the prosecuting

 attorney.

        749.    Despite claiming sole inventorship, the specification of the ’602 patent, including

 the “Abstract,” “Background of the Invention,” “Summary of the Invention,” and “Detailed

 Description of the Preferred Embodiment” sections are a word-for-word copy of the

 corresponding sections of the specification of the ’339 Application. Further, the Figures of the

 ’602 patent are identical to the drawings submitted with the ’339 Application, apart from

 shading, handwriting, and other non-substantive design elements. In short, the specification of

 the ’602 patent is substantively identical to the specification of the ‘339 Application.

        750.    As noted above, during the prosecution of the ’339 Application, Mr. Harris

 represented to the PTO on multiple occasions that Dr. Sheveleva was the sole inventor of the

 subject matter described in the ’339 Application. Nonetheless, by filing the ’114 Application and

 listing Dr. Costin as the sole inventor, Mr. Harris and Dr. Costin falsely represented that Dr.

 Costin was the sole inventor of that same subject matter.

        751.    Indeed, when the ’114 Application was originally filed, Dr. Costin and Mr. Harris

 claimed priority to the ’339 Application, a claim of priority that was rejected by the PTO because

 the applications had different inventors. (See ’114 Application, First Office Action dated



                                                 106
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 107 of 150 PageID #: 3135



 September 30, 1998.) In response, Dr. Costin and Mr. Harris conceded that the ’114 should not

 be a continuation of the ’339 application, but claimed the invention date of the ’114 application’s

 claims was “at least as early as the filing date of the ’339 application.” (See ’114 Application,

 Response to First Office Action dated January 6, 1999.) Such a claim is clearly contradictory to

 the admission of joint inventorship originally asserted in the ’493 application as a continuation in

 part of the ’339 application.

        752.    The misrepresentation concerning Dr. Costin’s inventorship was material to the

 patentability of the claims of the ’114 Application. The USPTO would not have allowed the

 claims of the ’114 Application to issue had the USPTO known that the alleged sole named

 inventor had not in fact invented them or falsely asserted either joint invention or that Dr.

 Sheveleva was a proper inventor.

        753.    The misrepresentation concerning Dr. Costin’s inventorship was made with

 specific intent to deceive the PTO. Intent can be inferred, for example, by the fact that Mr.

 Harris and Dr. Costin knew of the ’339 Application, and failed to make any correction to either

 the ’339 or ’114 applications when the PTO cited the different claimed inventors for these

 substantively identical applications. Furthermore, the timing of the ’114 Application (April

 1997) indicates that the ’114 Application was filed as part of Dr. Costin’s and Mr. Harris’s

 scheme to deceive the PTO into believing that it was Dr. Costin, rather than Dr. Sheveleva, who

 invented the subject matter.

        754.    In addition to the ’339 Application itself serving as prior art to the ’114

 Application, the declarations and other evidence submitted during the prosecution of the ’339

 Application constitute material evidence that Dr. Sheveleva was the sole inventor of the subject

 matter, that she had invented it prior to July 31, 1994, and that the ’339 Application represented



                                                 107
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 108 of 150 PageID #: 3136



 “the culmination of many years of work [by Dr. Sheveleva] on commercializing this subject

 matter.”’339 Application, Declaration of Larissa Sheveleva Under Rule 131 (May 30, 1997). In

 another declaration supporting the ’339 Application made by Dr. Sheveleva’s daughter,

 Valentina Khutorsky, core features claimed by Dr. Costin as his own in the ’114 Application are

 described as having been invented by Dr. Sheveleva: “I know from personal experience that my

 mother made designs by keeping the laser moving within a speed that allowed changing the

 color of the fabric without burning or making holes in the fabric. Hence she controlled the speed

 of the laser within a range between a maximum speed, and a minimum speed where the laser

 would have burned the material.” ’339 Application, Declaration of Valentina Khutorsky (Aug.

 4, 1999). Mr. Harris and Dr. Costin failed to inform the PTO of this evidence or make any

 correction to the differing inventorship claims of the substantively identical ’339 and ’114

 applications.

        755.     The omission concerning the evidence of Dr. Sheveleva’s inventorship was made

 with a specific intent to deceive the PTO. When Mr. Harris and Dr. Costin filed the ’114

 Application in April 1997, they included a Declaration from Dr. Costin stating “I believe I am the

 original, first and sole inventor” of the invention sought in the ’114 Application. Meanwhile, in the

 ’339 Application, on or about May 30, 1997, Mr. Harris submitted a declaration to the PTO from

 Dr. Sheveleva stating “I am the inventor of the subject matter that is described and claimed in

 patent application no. 08/550,339.” ‘339 Application, Declaration of Larissa Sheveleva Under

 Rule 131 (May 30, 1997).

        756.     As discussed above, the subject matter in both applications is the same. Indeed, as

 late as May 11, 2005, Mr. Harris submitted a brief to the USPTO’s Board of Patent Appeals and

 Interferences insisting that Dr. Sheveleva was the sole inventor of the subject matter described



                                                 108
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 109 of 150 PageID #: 3137



 and claimed in the ’339 Application. See ‘339 Application, Applicants Brief on Appeal dated May

 11, 2005. Nonetheless, in April 1997, Mr. Harris represented to the PTO that Dr. Costin was the

 sole inventor of the very same subject matter. These assertions clearly indicate an intent to

 deceive the PTO by making two conflicting representations concerning the issue of inventorship.

 Thus, due to the inequitable conduct of Mr. Harris and Dr. Costin, the ’444, ’196, and ’602

 patents are unenforceable.

                              EIGHTH AFFIRMATIVE DEFENSE
                                     (35 U.S.C. § 295)

        757.    To the extent that Plaintiff seeks the presumption of 35 U.S.C. § 295, Plaintiff has

 failed to meet the requirements of 35 U.S.C. § 295, including but not limited to failing to show

 that a substantial likelihood exists that the accused products were made by the allegedly patented

 process or that Plaintiff has made a reasonable effort to determine the process actually used in

 the production of the accused products and was unable so to determine.

        758.    Plaintiff also unreasonably delayed in giving notice under 35 U.S.C. § 287(b)(2)

 and/or bringing this lawsuit after first contacting Defendants to the detriment of Defendants’

 ability to defend any claim regarding the presumption of 35 U.S.C. § 295 and further evidencing

 Plaintiff’s failure to meet the requirements of that statute. This bars and estops Plaintiff from

 obtaining the presumption under 35 U.S.C. § 295.

                         RESERVATION OF ADDITIONAL DEFENSES

        1.      Defendants reserve the right to assert additional defenses in the event that

 discovery or other analysis indicates that additional affirmative defenses are appropriate.




                                                 109
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 110 of 150 PageID #: 3138



                                        COUNTERCLAIMS

        Counterclaimants J.C. Penney Corporation, Inc. and J.C. Penney Purchasing Corporation

 (collectively “Defendants”), assert the following Counterclaims against RevoLaze, LLC

 (“RevoLaze” or “Plaintiff”) that U.S. Patent Nos. 5,990,444 (the “’444 patent”), 6,140,602 (the

 “’602 patent”), 6,252,196 (the “’196 patent”), 6,664,505 (the “’505 patent”), and 6,819,972 (the

 “’972 patent”) are not infringed by the accused products, and/or are invalid for violation of one

 or more provisions of Title 35 of the United States Code, including 35 U.S.C. § 101 et seq.

                                             THE PARTIES

        1.      Defendant/Counterclaimant J.C. Penney Corporation, Inc. (“JCP”) is a

 corporation duly organized and existing under the laws of the state of Delaware, with its

 principal place of business at 6501 Legacy Drive, Plano, Texas 75024. J.C. Penney Corporation,

 Inc.’s registered agent in Texas is: CT Corp. System, located at 1999 Bryan Street, Suite 900,

 Dallas, Texas 75021.

        2.      Defendant/Counterclaimant J. C. Penney Purchasing Corporation (“JCPPC”) is a

 corporation duly organized and existing under the laws of the state of New York, with its

 principal place of business at 6501 Legacy Drive, Plano, Texas 75024. JCPPC’s registered agent

 in Texas is: CT Corp. System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75021.

        3.      On      information    and    belief,   and   based   on   Plaintiff’s   allegations,

 Plaintiff/Counterclaim-Defendant RevoLaze LLC is a limited liability company organized and

 existing under the laws of the State of Delaware, having a place of business at a 31000 Viking

 Parkway, Westlake, Ohio 44145.

                                      NATURE OF THE ACTION

        4.      These Counterclaims arise under the patent laws of the United States, 35 U.S.C. §



                                                  110
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 111 of 150 PageID #: 3139



 1   et   seq.,   and   the   Declaratory    Judgment    Act,   28   U.S.C.    §§ 2201    and    2202.

 Defendants/Counterclaimants seek declarations that the ’444 patent, the ’602 patent, the ’196

 patent, the ’505, and the ’972 patent are not infringed and/or are invalid for failure to comply

 with one or more provisions of Title 35 of the United States Code, including 35 U.S.C. § 101 et

 seq.

                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over these Counterclaims for

 declaratory judgment pursuant to 28 U.S.C. §§ 1331, 1337(a), 1338(a), 2201(a) and (b), and

 2202 based on an actual controversy among the parties, arising under the patent laws of the

 United States, 35 U.S.C. §1 et seq. This Court has original jurisdiction over the subject matter of

 these claims under 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202 as well as 21 U.S.C.

 § 355(c)(3)(D).

          6.      This Court has personal jurisdiction over the Plaintiff/Counterclaim-Defendant

 based on, inter alia, Plaintiff/Counterclaim-Defendant’s filing of this lawsuit in this Jurisdiction.

          7.      Venue is proper in this Judicial District based on 28 U.S.C. § 1400(a) and/or 28

 U.S.C. § 1391(b), (c), and (d).

                                            BACKGROUND

          8.      The ’444 patent, on its face, is titled “Laser Method and System of Scribing

 Graphics,” and states its date of issue as November 23, 1999.

          9.      On information and belief, and based on Plaintiff/Counterclaim-Defendant’s

 allegations, Plaintiff/Counterclaim-Defendant currently owns the ’444 patent.

          10.     The ’602 patent, on its face, is titled “Marking of Fabrics and Other Materials

 Using a Laser,” and states its date of issue as October 31, 2000.



                                                 111
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 112 of 150 PageID #: 3140



        11.     On information and belief, and based on Plaintiff/Counterclaim-Defendant’s

 allegations, Plaintiff/Counterclaim-Defendant currently owns the ’602 patent.

        12.     The ’196 patent, on its face, is titled “Laser Method of Scribing Graphics,” and

 states its date of issue as June 26, 2001.

        13.     On information and belief, and based on Plaintiff/Counterclaim-Defendant’s

 allegations, Plaintiff/Counterclaim-Defendant currently owns the ’196 patent.

        14.     The ’505 patent, on its face, is titled “Laser Processing of Materials Using

 Mathematical Tools,” and states its date of issue as December 16, 2003.

        15.     On information and belief, and based on Plaintiff/Counterclaim-Defendant’s

 allegations, Plaintiff/Counterclaim-Defendant currently owns the ’505 patent.

        16.     The ’972 patent, on its face, is titled “Material Surface Processing With a Laser

 That Has a Scan Modulated Effective Power to Achieve Multiple Worn Looks,” and states its

 date of issue as November 16, 2004.

        17.     On information and belief, and based on Plaintiff/Counterclaim-Defendant’s

 allegations, Plaintiff/Counterclaim-Defendant currently owns the ’972 patent.

        18.     On February 5, 2019, Plaintiff/Counterclaim-Defendant filed its Complaint

 alleging infringement by JCP and JCPenney Company of the ’444, ’602, ’196, ’505, and ’972

 patents.

        19.     On February 14, 2019, Plaintiff/Counterclaim-Defendant filed its Second

 Amended Complaint alleging infringement by JCP and JCPenney Company of the ’444, ’602,

 ’196, ’505, and ’972 patents.

        20.     On July 30, 2019, Plaintiff/Counterclaim-Defendant filed its Second Amended

 Complaint alleging infringement by Defendants of the ’444, ’602, ’196, ’505, and ’972 patents.



                                               112
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 113 of 150 PageID #: 3141



                                               COUNT I
                             (Declaration of Invalidity of the ’444 Patent)

         21.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 21

 as if fully set forth herein.

         22.     The claims of the ’444 patent are invalid for failing to meet one or more

 requirements for patentability of Title 35 of the United States Code, including 35 U.S.C. § 101 et

 seq. and/or 37 C.F.R. §§ 1.1, et seq.

         23.     The ’444 Patent is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now

 35 U.S.C. § 112(b)) for at least the reasons set forth in H & M Hennes & Mauritz L.P. and H &

 M Hennes & Mauritz AB’s (“H&M”) Motion for Summary Determination of Invalidity of the

 Asserted Patents on the Basis of Indefiniteness (attached as Exhibit A) and the associated

 Memorandum and Points of Authorities in Support thereof (attached as Exhibit B) (collectively,

 H&M’s “Motion”) filed on September 1, 2015 in In the Matter of Certain Laser Abraded Denim

 Garments, Investigation No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”);

 the briefing supporting H&M’s Motion, including Respondents’ Opening Claim Construction

 Brief and Respondents’ Rebuttal Claim Construction Brief (attached as Exhibit C), both

 referenced in footnote 2 of H&M’s Motion; the Commission Investigative Staff’s briefing related

 to claim construction in the ITC Investigation and H&M’s Motion, including, without limitation,

 the Commission Investigative Staff’s Initial Claim Construction Brief filed in the ITC

 Investigation on January 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction

 Brief filed in the ITC Investigation; and the Commission Investigative Staff’s Response to

 H&M’s Motion filed in the ITC Investigation on September 11, 2015 (attached as Exhibit E).

 See Fed. R. Civ. P. 10(c).




                                                  113
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 114 of 150 PageID #: 3142



        24.     The ’444 Patent is invalid due to anticipation under 35 U.S.C. § 102 and/or

 obviousness under 35 U.S.C. § 103 in view of at least one or more of the prior art references,

 devices, or events set forth in Respondents’ Joint Notice of Prior Art filed in the ITC

 Investigation on January 9, 2015 (attached as Exhibit F) and New Respondents’ Joint Notice of

 Prior Art filed in the ITC Investigation on May 8, 2015 (attached as Exhibit G).

        25.     The ’444 Patent is invalid due to anticipation under 35 U.S.C. § 102 and/or

 obviousness under 35 U.S.C. § 103 in view of at least the following prior art references: CA

 1146635 A; GB 2294656 A; US 4936608; US 5017423; US 5817271; US 5865933; US

 5880430; US 6840721; WO 1989012552 A1; WO 1997016279 A1; US 5567207 (and

 corresponding records and logbooks from Icon Laser Solutions, LLC); and Zeus Laser System

 from Integrated Laser Systems, Inc. and corresponding Software.

        26.     Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the

 ’444 Patent, including each of the asserted claims, claims patent-ineligible subject matter under

 35 U.S.C. § 101.

        27.     In particular, each claim of the ’444 Patent, including each of the asserted claims,

 is directed to a patent-ineligible abstract idea and/or law of nature and the elements of each such

 claim, when considered individually and as an ordered combination fail to transform the nature

 of the claim into a patent-eligible application of the abstract idea and/or law of nature and thus,

 fail to include an inventive concept. For example, several asserted claims recite an equation,

 “mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the

 relationship between “energy density per unit time” and “power,” “obtaining an indication,”

 “determining a pattern,” or “determining special operational parameters” that are ineligible under

 35 U.S.C. § 101.



                                                114
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 115 of 150 PageID #: 3143



         28.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 validity of the ’444 patent, which is of sufficient immediacy and reality to warrant the issuance

 of a declaratory judgment.

         29.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’444

 patent is invalid.

                                            COUNT II
                        (Declaration of Noninfringement of the ’444 Patent)

         30.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 30

 as if fully set forth herein.

         31.     The manufacture, use, sale, offer for sale, and/or importation into the United

 States of the accused products does not and will not literally infringe, induce infringement of, or

 contribute to the infringement of any valid or enforceable claim of the ’444 patent.

         32.     Defendants/Counterclaimants do not infringe, and have never infringed, any valid

 claim of the asserted patents, including the asserted claims set in paragraph 47 of the Second

 Amended Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any

 other person or entity, contributorily, by inducement, under the doctrine of equivalents, through

 importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §

 271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

         33.     The Second Amended Complaint fails to plausibly identify or explain how each

 limitation of each of the Asserted Claims is performed by, or where each limitation of each of the

 Asserted Claims is found in, the products identified in the Second Amended Complaint,

 including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,

 the “Accused Products”). None of the Accused Products or, on information and belief, the

                                                115
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 116 of 150 PageID #: 3144



 process(es) by which they were produced, taken either alone or in combination, satisfies all

 limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.

        34.      By way of example, and upon information and belief, the Accused Products do

 not meet, or the manufacturer(s) does not perform, one or more of the following limitations

 found in the Asserted Claims:


        A. “                                                                 ”

        B. “applying a laser at a specified amount of energy density per unit time and per unit

              area which avoids undesired carbonization, melting or burn-through, to an area of

              said material to change some perceivable characteristic of said area of said material”

        C. “determining at least one characteristic of the material, said at least one characteristic

              being of a kind which affects a propensity of the material to be physically altered by a

              radiation source”

        D. “determining special operational parameters for the material with its specific

              characteristics, said special operational parameters which allow a focused beam of

              radiation to form a pattern in the material which changes the material without

              undesirably damaging the material”

        E. “obtaining an indication of the desired pattern”

        F. “investigating the pattern to determine if the pattern includes elements which are

              more likely to cause undesired damage to the material when applied to the material by

              a laser”

        G. “said laser beam not being output until after said laser is moving relative to said

              material, to avoid overetching of the material at startup”

        H. “allowing a user to enter and/or change each of a plurality of different parameters”

                                                  116
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 117 of 150 PageID #: 3145



       I. “using a laser to process a material by controlling scan lines of the laser to have a

          controlled energy density per unit time which depends on said effective applied

          power levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting

          a plurality of areas on a display, defining a color that is associated with each of a

          plurality of abrasion levels, selecting a color to associate with each of the plurality of

          areas to thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”

       L. “determining color levels of different areas of a plurality of different areas of said

          first garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than

          zero, but is less than a threshold beyond which a visible change will be made to said

          textile material, and to increase the effective output power at a boundary between said

          first areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than

          zero, but is less than a threshold beyond which a visible change will be made to said

          textile material, and to increase the effective output power at a boundary between said

          first areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,

          which has differently colored areas representing different levels of change of color to

          said textile fabric”



                                                117
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 118 of 150 PageID #: 3146



         35.     By way of further example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, the limitations found in the

 Asserted Claims because no lasers are involved in the manufacturing process used to make at

 least some of the Accused Products.

         36.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 alleged infringement by the accused products of the ’444 patent, which is of sufficient

 immediacy and reality to warrant the issuance of a declaratory judgment.

         37.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’444

 patent is not infringed.

                                                  COUNT III
                                 (Declaration of Invalidity of the ’602 Patent)

         38.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 38

 as if fully set forth herein.

         39.     Upon information and belief, the claims of the’602 patent are invalid for failing to

 meet one or more requirements for patentability under Title 35 of the United States Code,

 including but not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

         40.     By way of example, each claim of the ’602 patent, including each of the asserted

 claims, is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for

 at least the reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz

 AB’s (“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the

 Basis of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of

 Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on

 September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation

                                                    118
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 119 of 150 PageID #: 3147



 No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting

 H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’

 Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of

 H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in

 the ITC Investigation and H&M’s Motion, including, without limitation, the Commission

 Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January

 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC

 Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the

 ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

        41.    By way of further example, each claim of the ’602 patent, including each of the

 asserted claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35

 U.S.C. § 103 in view of at least one or more of the prior art references, devices, or events set

 forth in Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015

 (attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC

 Investigation on May 8, 2015 (attached as Exhibit G).

        42.    Additionally, each claim of the’602 patent, including each of the asserted claims,

 is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in

 view of at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608;

 US 5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO

 1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser

 Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding

 Software.




                                               119
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 120 of 150 PageID #: 3148



         43.     Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the

 ’602 patent, including each of the asserted claims, claims patent-ineligible subject matter under

 35 U.S.C. § 101. In particular, each claim of the ’602 patent, including each of the asserted

 claims, is directed to a patent-ineligible abstract idea and/or law of nature and the elements of

 each such claim, when considered individually and as an ordered combination fail to transform

 the nature of the claim into a patent-eligible application of the abstract idea and/or law of nature

 and thus, fail to include an inventive concept. For example, several asserted claims recite an

 equation, “mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the

 relationship between “energy density per unit time” and “power,” “obtaining an indication,”

 “determining a pattern,” or “determining special operational parameters” that are ineligible under

 35 U.S.C. § 101.

         44.     Defendants/Counterclaimants reserve the right to assert any other basis for

 invalidity or ineligibility that becomes known to it through the course of discovery or otherwise.

         45.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 validity of the ’602 patent, which is of sufficient immediacy and reality to warrant the issuance

 of a declaratory judgment.

         46.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’602

 patent is invalid.

                                             COUNT IV
                        (Declaration of Noninfringement of the ’602 Patent)

         47.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 47

 as if fully set forth herein.




                                                 120
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 121 of 150 PageID #: 3149



        48.      The manufacture, use, sale, offer for sale, and/or importation into the United

 States of the accused products does not and will not literally infringe, induce infringement of, or

 contribute to the infringement of any valid or enforceable claim of the ’602 patent.

        49.      Defendants/Counterclaimants do not infringe, and have never infringed, any valid

 claim of the asserted patents, including the asserted claims set in paragraph 47 of the Second

 Amended Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any

 other person or entity, contributorily, by inducement, under the doctrine of equivalents, through

 importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §

 271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

        50.      The Second Amended Complaint fails to plausibly identify or explain how each

 limitation of each of the Asserted Claims is performed by, or where each limitation of each of the

 Asserted Claims is found in, the products identified in the Second Amended Complaint,

 including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,

 the “Accused Products”). None of the Accused Products or, on information and belief, the

 process(es) by which they were produced, taken either alone or in combination, satisfies all

 limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.

        51.      By way of example, and upon information and belief, the Accused Products do

 not meet, or the manufacturer(s) does not perform, one or more of the following limitations

 found in the Asserted Claims:


        A. “                                                                 ”

        B. “applying a laser at a specified amount of energy density per unit time and per unit

              area which avoids undesired carbonization, melting or burn-through, to an area of

              said material to change some perceivable characteristic of said area of said material”

                                                  121
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 122 of 150 PageID #: 3150



       C. “determining at least one characteristic of the material, said at least one characteristic

          being of a kind which affects a propensity of the material to be physically altered by a

          radiation source”

       D. “determining special operational parameters for the material with its specific

          characteristics, said special operational parameters which allow a focused beam of

          radiation to form a pattern in the material which changes the material without

          undesirably damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are

          more likely to cause undesired damage to the material when applied to the material by

          a laser”

       G. “said laser beam not being output until after said laser is moving relative to said

          material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a

          controlled energy density per unit time which depends on said effective applied

          power levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting

          a plurality of areas on a display, defining a color that is associated with each of a

          plurality of abrasion levels, selecting a color to associate with each of the plurality of

          areas to thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”




                                               122
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 123 of 150 PageID #: 3151



        L. “determining color levels of different areas of a plurality of different areas of said

              first garment”

        M. “controlling a laser to form said pattern by first controlling said laser according to

              said file to produce an effective output power in said first areas which is greater than

              zero, but is less than a threshold beyond which a visible change will be made to said

              textile material, and to increase the effective output power at a boundary between said

              first areas, and other areas outside said first areas”

        N. “controlling a laser to form said pattern by first controlling said laser according to

              said file to produce an effective output power in said first areas which is greater than

              zero, but is less than a threshold beyond which a visible change will be made to said

              textile material, and to increase the effective output power at a boundary between said

              first areas, and other areas outside said first areas”

        O. “authoring a special image intended for use in changing the color of textile fabric,

              which has differently colored areas representing different levels of change of color to

              said textile fabric”

        52.       By way of further example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, the limitations found in the

 Asserted Claims because no lasers are involved in the manufacturing process used to make at

 least some of the Accused Products.

        53.       A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 alleged infringement by the accused products of the ’602 patent, which is of sufficient

 immediacy and reality to warrant the issuance of a declaratory judgment.



                                                    123
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 124 of 150 PageID #: 3152



         54.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’602

 patent is not infringed.

                                                  COUNT V
                                 (Declaration of Invalidity of the ’196 Patent)

         55.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 55

 as if fully set forth herein.

         56.     Upon information and belief, the claims of the’196 patent are invalid for failing to

 meet one or more requirements for patentability under Title 35 of the United States Code,

 including but not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

         57.     By way of example, each claim of the ’196 patent, including each of the asserted

 claims, is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for

 at least the reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz

 AB’s (“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the

 Basis of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of

 Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on

 September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation

 No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting

 H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’

 Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of

 H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in

 the ITC Investigation and H&M’s Motion, including, without limitation, the Commission

 Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January

 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC




                                                    124
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 125 of 150 PageID #: 3153



 Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the

 ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

        58.     By way of further example, each claim of the ’196 patent, including each of the

 asserted claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35

 U.S.C. § 103 in view of at least one or more of the prior art references, devices, or events set

 forth in Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015

 (attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC

 Investigation on May 8, 2015 (attached as Exhibit G).

        59.     Additionally, each claim of the ’196 patent, including each of the asserted claims,

 is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in

 view of at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608;

 US 5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO

 1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser

 Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding

 Software.

        60.     Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the

 ’196 patent, including each of the asserted claims, claims patent-ineligible subject matter under

 35 U.S.C. § 101. In particular, each claim of the ’196 patent, including each of the asserted

 claims, is directed to a patent-ineligible abstract idea and/or law of nature and the elements of

 each such claim, when considered individually and as an ordered combination fail to transform

 the nature of the claim into a patent-eligible application of the abstract idea and/or law of nature

 and thus, fail to include an inventive concept. For example, several asserted claims recite an

 equation, “mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the



                                                 125
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 126 of 150 PageID #: 3154



 relationship between “energy density per unit time” and “power,” “obtaining an indication,”

 “determining a pattern,” or “determining special operational parameters” that are ineligible under

 35 U.S.C. § 101.

         61.     Defendants/Counterclaimants reserve the right to assert any other basis for

 invalidity or ineligibility that becomes known to it through the course of discovery or otherwise.

         62.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 validity of the ’196 patent, which is of sufficient immediacy and reality to warrant the issuance

 of a declaratory judgment.

         63.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’196

 patent is invalid.

                                             COUNT VI
                          (Declaration of Noninfringement of the ’196 Patent)

         64.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 64

 as if fully set forth herein.

         65.     The manufacture, use, sale, offer for sale, and/or importation into the United

 States of the accused products does not and will not literally infringe, induce infringement of, or

 contribute to the infringement of any valid or enforceable claim of the ’196 patent.

         66.     Defendants/Counterclaimants do not infringe, and have never infringed, any valid

 claim of the asserted patents, including the asserted claims set in paragraph 47 of the Second

 Amended Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any

 other person or entity, contributorily, by inducement, under the doctrine of equivalents, through

 importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §

 271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

                                                126
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 127 of 150 PageID #: 3155



        67.      The First Second Amended Complaint fails to plausibly identify or explain how

 each limitation of each of the Asserted Claims is performed by, or where each limitation of each

 of the Asserted Claims is found in, the products identified in the Second Amended Complaint,

 including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,

 the “Accused Products”). None of the Accused Products or, on information and belief, the

 process(es) by which they were produced, taken either alone or in combination, satisfies all

 limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.

        68.      By way of example, and upon information and belief, the Accused Products do

 not meet, or the manufacturer(s) does not perform, one or more of the following limitations

 found in the Asserted Claims:


        A. “                                                                 ”

        B. “applying a laser at a specified amount of energy density per unit time and per unit

              area which avoids undesired carbonization, melting or burn-through, to an area of

              said material to change some perceivable characteristic of said area of said material”

        C. “determining at least one characteristic of the material, said at least one characteristic

              being of a kind which affects a propensity of the material to be physically altered by a

              radiation source”

        D. “determining special operational parameters for the material with its specific

              characteristics, said special operational parameters which allow a focused beam of

              radiation to form a pattern in the material which changes the material without

              undesirably damaging the material”

        E. “obtaining an indication of the desired pattern”



                                                  127
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 128 of 150 PageID #: 3156



       F. “investigating the pattern to determine if the pattern includes elements which are

          more likely to cause undesired damage to the material when applied to the material by

          a laser”

       G. “said laser beam not being output until after said laser is moving relative to said

          material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a

          controlled energy density per unit time which depends on said effective applied

          power levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting

          a plurality of areas on a display, defining a color that is associated with each of a

          plurality of abrasion levels, selecting a color to associate with each of the plurality of

          areas to thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”

       L. “determining color levels of different areas of a plurality of different areas of said

          first garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than

          zero, but is less than a threshold beyond which a visible change will be made to said

          textile material, and to increase the effective output power at a boundary between said

          first areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than



                                                128
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 129 of 150 PageID #: 3157



               zero, but is less than a threshold beyond which a visible change will be made to said

               textile material, and to increase the effective output power at a boundary between said

               first areas, and other areas outside said first areas”

         O. “authoring a special image intended for use in changing the color of textile fabric,

               which has differently colored areas representing different levels of change of color to

               said textile fabric”

         69.       By way of further example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, the limitations found in the

 Asserted Claims because no lasers are involved in the manufacturing process used to make at

 least some of the Accused Products.

         70.       A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 alleged infringement by the accused products of the ’196 patent, which is of sufficient

 immediacy and reality to warrant the issuance of a declaratory judgment.

         71.       Defendants/Counterclaimants are entitled to a judicial declaration that the ’196

 patent is not infringed.

                                                 COUNT VII
                                 (Declaration of Invalidity of the ’505 Patent)

         72.       Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 72

 as if fully set forth herein.

         73.       Upon information and belief, the claims of the ’505 patent are invalid for failing

 to meet one or more requirements for patentability under Title 35 of the United States Code,

 including but not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.




                                                     129
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 130 of 150 PageID #: 3158



        74.    By way of example, each claim of the ’505 patent, including each of the asserted

 claims, is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for

 at least the reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz

 AB’s (“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the

 Basis of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of

 Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on

 September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation

 No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting

 H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’

 Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of

 H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in

 the ITC Investigation and H&M’s Motion, including, without limitation, the Commission

 Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January

 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC

 Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the

 ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

        75.    By way of further example, each claim of the ’505 patent, including each of the

 asserted claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35

 U.S.C. § 103 in view of at least one or more of the prior art references, devices, or events set

 forth in Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015

 (attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC

 Investigation on May 8, 2015 (attached as Exhibit G).




                                               130
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 131 of 150 PageID #: 3159



        76.     Additionally, each claim of the ’505 patent, including each of the asserted claims,

 is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in

 view of at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608;

 US 5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO

 1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser

 Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding

 Software.

        77.     Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the

 ’505 patent, including each of the asserted claims, claims patent-ineligible subject matter under

 35 U.S.C. § 101. In particular, each claim of the ’505 patent, including each of the asserted

 claims, is directed to a patent-ineligible abstract idea and/or law of nature and the elements of

 each such claim, when considered individually and as an ordered combination fail to transform

 the nature of the claim into a patent-eligible application of the abstract idea and/or law of nature

 and thus, fail to include an inventive concept. For example, several asserted claims recite an

 equation, “mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the

 relationship between “energy density per unit time” and “power,” “obtaining an indication,”

 “determining a pattern,” or “determining special operational parameters” that are ineligible under

 35 U.S.C. § 101.

        78.     Defendants/Counterclaimants reserve the right to assert any other basis for

 invalidity or ineligibility that becomes known to it through the course of discovery or otherwise.

        79.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the




                                                 131
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 132 of 150 PageID #: 3160



 validity of the ’505 patent, which is of sufficient immediacy and reality to warrant the issuance

 of a declaratory judgment.

         80.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’505

 patent is invalid.

                                             COUNT VIII
                          (Declaration of Noninfringement of the ’505 Patent)

         81.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 81

 as if fully set forth herein.

         82.     The manufacture, use, sale, offer for sale, and/or importation into the United

 States of the accused products does not and will not literally infringe, induce infringement of, or

 contribute to the infringement of any valid or enforceable claim of the ’505 patent.

         83.     Defendants/Counterclaimants do not infringe, and have never infringed, any valid

 claim of the asserted patents, including the asserted claims set in paragraph 47 of the Second

 Amended Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any

 other person or entity, contributorily, by inducement, under the doctrine of equivalents, through

 importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §

 271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

         84.     The Second Amended Complaint fails to plausibly identify or explain how each

 limitation of each of the Asserted Claims is performed by, or where each limitation of each of the

 Asserted Claims is found in, the products identified in the Second Amended Complaint,

 including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,

 the “Accused Products”). None of the Accused Products or, on information and belief, the

 process(es) by which they were produced, taken either alone or in combination, satisfies all

 limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.

                                                 132
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 133 of 150 PageID #: 3161



        85.      By way of example, and upon information and belief, the Accused Products do

 not meet, or the manufacturer(s) does not perform, one or more of the following limitations

 found in the Asserted Claims:


        A. “                                                                 ”

        B. “applying a laser at a specified amount of energy density per unit time and per unit

              area which avoids undesired carbonization, melting or burn-through, to an area of

              said material to change some perceivable characteristic of said area of said material”

        C. “determining at least one characteristic of the material, said at least one characteristic

              being of a kind which affects a propensity of the material to be physically altered by a

              radiation source”

        D. “determining special operational parameters for the material with its specific

              characteristics, said special operational parameters which allow a focused beam of

              radiation to form a pattern in the material which changes the material without

              undesirably damaging the material”

        E. “obtaining an indication of the desired pattern”

        F. “investigating the pattern to determine if the pattern includes elements which are

              more likely to cause undesired damage to the material when applied to the material by

              a laser”

        G. “said laser beam not being output until after said laser is moving relative to said

              material, to avoid overetching of the material at startup”

        H. “allowing a user to enter and/or change each of a plurality of different parameters”




                                                  133
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 134 of 150 PageID #: 3162



       I. “using a laser to process a material by controlling scan lines of the laser to have a

          controlled energy density per unit time which depends on said effective applied

          power levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting

          a plurality of areas on a display, defining a color that is associated with each of a

          plurality of abrasion levels, selecting a color to associate with each of the plurality of

          areas to thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”

       L. “determining color levels of different areas of a plurality of different areas of said

          first garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than

          zero, but is less than a threshold beyond which a visible change will be made to said

          textile material, and to increase the effective output power at a boundary between said

          first areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to

          said file to produce an effective output power in said first areas which is greater than

          zero, but is less than a threshold beyond which a visible change will be made to said

          textile material, and to increase the effective output power at a boundary between said

          first areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,

          which has differently colored areas representing different levels of change of color to

          said textile fabric”



                                                134
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 135 of 150 PageID #: 3163



         86.     By way of further example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, the limitations found in the

 Asserted Claims because no lasers are involved in the manufacturing process used to make at

 least some of the Accused Products.

         87.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 alleged infringement by the accused products of the ’505 patent, which is of sufficient

 immediacy and reality to warrant the issuance of a declaratory judgment.

         88.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’505

 patent is not infringed.

                                              COUNT IX
                             (Declaration of Invalidity of the ’972 Patent)

         89.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 89

 as if fully set forth herein.

         90.     Upon information and belief, the claims of the ’972 patent are invalid for failing

 to meet one or more requirements for patentability under Title 35 of the United States Code,

 including but not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

         91.     By way of example, each claim of the ’972 patent, including each of the asserted

 claims, is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for

 at least the reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz

 AB’s (“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the

 Basis of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of

 Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on

 September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation

                                                  135
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 136 of 150 PageID #: 3164



 No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting

 H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’

 Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of

 H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in

 the ITC Investigation and H&M’s Motion, including, without limitation, the Commission

 Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January

 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC

 Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the

 ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

        92.    By way of further example, each claim of the ’972 patent, including each of the

 asserted claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35

 U.S.C. § 103 in view of at least one or more of the prior art references, devices, or events set

 forth in Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015

 (attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC

 Investigation on May 8, 2015 (attached as Exhibit G).

        93.    Additionally, each claim of the ’972 patent, including each of the asserted claims,

 is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in

 view of at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608;

 US 5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO

 1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser

 Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding

 Software.




                                               136
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 137 of 150 PageID #: 3165



         94.     Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the

 ’972 patent, including each of the asserted claims, claims patent-ineligible subject matter under

 35 U.S.C. § 101. In particular, each claim of the ’505 patent, including each of the asserted

 claims, is directed to a patent-ineligible abstract idea and/or law of nature and the elements of

 each such claim, when considered individually and as an ordered combination fail to transform

 the nature of the claim into a patent-eligible application of the abstract idea and/or law of nature

 and thus, fail to include an inventive concept. For example, several asserted claims recite an

 equation, “mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the

 relationship between “energy density per unit time” and “power,” “obtaining an indication,”

 “determining a pattern,” or “determining special operational parameters” that are ineligible under

 35 U.S.C. § 101.

         95.     Defendants/Counterclaimants reserve the right to assert any other basis for

 invalidity or ineligibility that becomes known to it through the course of discovery or otherwise.

         96.     A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 validity of the ’972 patent, which is of sufficient immediacy and reality to warrant the issuance

 of a declaratory judgment.

         97.     Defendants/Counterclaimants are entitled to a judicial declaration that the ’972

 patent is invalid.

                                              COUNT X
                          (Declaration of Noninfringement of the ’972 Patent)

         98.     Defendants/Counterclaimants incorporate by reference Paragraphs 1 through 98

 as if fully set forth herein.




                                                 137
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 138 of 150 PageID #: 3166



        99.      The manufacture, use, sale, offer for sale, and/or importation into the United

 States of the accused products does not and will not literally infringe, induce infringement of, or

 contribute to the infringement of any valid or enforceable claim of the ’972 patent.

        100.     Defendants/Counterclaimants do not infringe, and have never infringed, any valid

 claim of the asserted patents, including the asserted claims set in paragraph 47 of the Second

 Amended Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any

 other person or entity, contributorily, by inducement, under the doctrine of equivalents, through

 importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §

 271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

        101.     The Second Amended Complaint fails to plausibly identify or explain how each

 limitation of each of the Asserted Claims is performed by, or where each limitation of each of the

 Asserted Claims is found in, the products identified in the Second Amended Complaint,

 including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,

 the “Accused Products”). None of the Accused Products or, on information and belief, the

 process(es) by which they were produced, taken either alone or in combination, satisfies all

 limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.

        102.     By way of example, and upon information and belief, the Accused Products do

 not meet, or the manufacturer(s) does not perform, one or more of the following limitations

 found in the Asserted Claims:


        A. “                                                                 ”

        B. “applying a laser at a specified amount of energy density per unit time and per unit

              area which avoids undesired carbonization, melting or burn-through, to an area of

              said material to change some perceivable characteristic of said area of said material”

                                                  138
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 139 of 150 PageID #: 3167



       C. “determining at least one characteristic of the material, said at least one characteristic

          being of a kind which affects a propensity of the material to be physically altered by a

          radiation source”

       D. “determining special operational parameters for the material with its specific

          characteristics, said special operational parameters which allow a focused beam of

          radiation to form a pattern in the material which changes the material without

          undesirably damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are

          more likely to cause undesired damage to the material when applied to the material by

          a laser”

       G. “said laser beam not being output until after said laser is moving relative to said

          material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a

          controlled energy density per unit time which depends on said effective applied

          power levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting

          a plurality of areas on a display, defining a color that is associated with each of a

          plurality of abrasion levels, selecting a color to associate with each of the plurality of

          areas to thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”




                                               139
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 140 of 150 PageID #: 3168



        L. “determining color levels of different areas of a plurality of different areas of said

            first garment”

        M. “controlling a laser to form said pattern by first controlling said laser according to

            said file to produce an effective output power in said first areas which is greater than

            zero, but is less than a threshold beyond which a visible change will be made to said

            textile material, and to increase the effective output power at a boundary between said

            first areas, and other areas outside said first areas”

        N. “controlling a laser to form said pattern by first controlling said laser according to

            said file to produce an effective output power in said first areas which is greater than

            zero, but is less than a threshold beyond which a visible change will be made to said

            textile material, and to increase the effective output power at a boundary between said

            first areas, and other areas outside said first areas”

        O. “authoring a special image intended for use in changing the color of textile fabric,

            which has differently colored areas representing different levels of change of color to

            said textile fabric”

        103.    By way of further example, and upon information and belief, the Accused

 Products do not meet, or the manufacturer(s) does not perform, the limitations found in the

 Asserted Claims because no lasers are involved in the manufacturing process used to make at

 least some of the Accused Products.

        104.    A definite and concrete, real and substantial, justiciable controversy exists

 between Defendants/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the

 alleged infringement by the accused products of the ’972 patent, which is of sufficient

 immediacy and reality to warrant the issuance of a declaratory judgment.



                                                  140
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 141 of 150 PageID #: 3169



         105.    Defendants/Counterclaimants are entitled to a judicial declaration that the ’972

 patent is not infringed.

                                            COUNT XI
                    (Declaration of Unenforceability Due to Inequitable Conduct)

         106.    Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 105

 as if fully set forth herein.

         107.    Upon information and belief, the claims of the ’444, ’196, and ’602 patents are

 unenforceable due to the inequitable conduct of Darryl Costin (the alleged inventor), Scott Harris

 (prosecuting attorney), and others at assignee TechnoLines, Inc., (“TechnoLines”)4 in

 misrepresenting inventorship to the United States Patent and Trademark Office.

         108.    The ’444, ’196, and ’602 patents name Darryl Costin as the inventor of the

 claimed technology in this case. However, the claimed inventions of each of the ’444, ’196, and

 ’602 patents trace back in various ways to the same technology disclosed in U.S. Patent

 Application No. 08/550,339 (“the ’339 Application”). The ’339 Application listed Dr. Larissa

 Sheveleva, an immigrant from the Soviet Union, as its sole inventor. In the ’339 Application, Dr.

 Sheveleva set forth detailed descriptions of using controllable lasers to create patterns in fabric in

 a manner claimed and described in each of the ’444, ’196, and ’602 patents.

         109.    The ’444 patent is described as a continuation-in-part of the ’339 Application, the

 ’196 Patent is a divisional application of the ’444 patent, and the ’602 patent has a specification

 that is a word for word copy of the ’339 Application.

         110.    Throughout the prosecution of the ’339 Application, Dr. Sheveleva claimed to

 have solely invented the technology described and claimed in the ’339 Application prior to July


 4
   On information and belief, TechnoLines LLC is a successor-in-interest to TechnoLines, Inc.
 This pleading will refer to both entities as “TechnoLines” for simplicity. TechnoLines is a
 predecessor to the Plaintiff RevoLaze LLC.
                                                  141
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 142 of 150 PageID #: 3170



 31, 1994. Gary M. Sutter was originally listed as the prosecuting attorney. On or about April 15,

 1997, Scott Harris replaced Mr. Sutter as the prosecuting attorney for the ’339 Application. See

 Revocation and New Power of Attorney (Apr. 15, 1997).

        111.    On or about April 15, 1997, Mr. Harris (on behalf of assignee TechnoLines) filed

 a request with the USPTO to deny Dr. Sheveleva access to the ’339 Application. The USPTO

 grated the requested on June 9, 1997. See Request for Restriction of Access by Assignee Under

 MPEP 106 (Apr. 15, 1997). Nonetheless, after excluding Dr. Sheveleva from the prosecution of

 the ’339 Application, Mr. Harris continued to submit to the USPTO the declarations and other

 documents concerning the timing and inventorship of the technology described and claimed in

 the ‘339 Application. These documents asserted that Dr. Sheveleva alone invented the subject

 matter of the application prior to July 31, 1994. The ’339 Application never issued as a patent.

 The claims were deemed unpatentable due to anticipation by the prior art and failure to list all

 inventors.

        112.    On October 11, 1996, Mr. Sutter filed U.S. Patent Application No. 08/729,493

 (“the ’493 Application”), which issued as the ’444 Patent. When filed, the ’493 Application

 listed four inventors, including Darryl Costin and Dr. Sheveleva. Dr. Costin has been the CEO of

 TechnoLines since its inception in 1993. As noted above, the ’493 Application was filed as a

 continuation-in-part of the ’339 Application.

        113.    On or about March 22, 1999, Mr. Harris submitted a Correction of Inventorship

 Under Rule 48(b) (“Correction”) deleting all named inventors except Dr. Costin from the ’493

 Application. The Correction stated: “All claims directed to coloring agents and other inventive

 contribution [sic] of the inventors Alexandra Liebertz, Larissa Sheveleva, Troy Moore, and

 Heather Costin have been cancelled herein. This leaves only the inventive contribution of Darryl



                                                 142
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 143 of 150 PageID #: 3171



 Costin. These inventors’ contributions are no longer being claimed in this application.”

 Correction of Inventorship (Mar. 22, 1999).

        114.    The statements in the Correction amount to a material misrepresentation

 concerning Dr. Sheveleva’s inventive contributions to the claims of the ’493 Application. In

 particular, the ’493 Application is a continuation-in-part of the ’339 Application, which lists Dr.

 Sheveleva as the sole inventor. In order to properly claim priority as a continuation-in-part of the

 ’339 Application, the ’493 Application was required to have overlapping inventorship with the

 ’339 Application. Thus, the alleged inventions claimed in the ’493 Application must be based in

 whole or in part on inventive contribution by Dr. Sheveleva or such claim to priority is invalid

 and evidences the material misrepresentation of inventorship. Similarly, the ’196 patent that is a

 divisional of the ’444 patent fails to list Dr. Sheveleva as the named inventor.

        115.    Dr. Sheveleva’s contributions to the claims of the ’444 and ’196 patents include at

 least the following concepts disclosed in the ’339 Application: (1) changing power of the laser;

 (2) changing the speed of the laser; (3) changing spot size of the laser; (4) using a laser to make a

 design on denim; (5) making calculations; and (6) avoiding burn-through.

        116.    Mr. Harris and Dr. Costin materially misrepresented Dr. Sheveleva’s

 contributions to the claims of the ’444 and ’196 patents with specific intent to deceive the

 USPTO. Specific intent may be inferred, for example, by the fact that Mr. Harris and Dr. Costin

 knew of Dr. Sheveleva’s contributions through the ’339 Application. Further, such specific intent

 is evidenced from the Applications’ deletion of the inventor who provided the basis for the

 priority claim of the ’444 application to the ’339 application, without removal of that priority

 claim. In addition, Mr. Harris, on behalf of TechnoLines (Dr. Costin was the CEO of this

 company) barred Dr. Sheveleva from accessing the ’339 Application. The conduct of Mr. Harris



                                                 143
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 144 of 150 PageID #: 3172



 and Dr. Costin demonstrates a concerted effort to misrepresent Dr. Sheveleva’s contributions to

 the claimed inventions and deceive the PTO into believing that Dr. Costin was the sole inventor.

        117.    The same is true with respect to the ’602 patent. U.S. Patent Application No.

 08/844,114 (“the ’114 Application”), which issued as the ’602 Patent, was filed on April 29,

 1997. Dr. Costin was listed as the sole inventor and Mr. Harris was listed as the prosecuting

 attorney.

        118.    Despite claiming sole inventorship, the specification of the ’602 patent, including

 the “Abstract,” “Background of the Invention,” “Summary of the Invention,” and “Detailed

 Description of the Preferred Embodiment” sections are a word-for-word copy of the

 corresponding sections of the specification of the ’339 Application. Further, the Figures of the

 ’602 patent are identical to the drawings submitted with the ’339 Application, apart from

 shading, handwriting, and other non-substantive design elements. In short, the specification of

 the ’602 patent is substantively identical to the specification of the ‘339 Application.

        119.    As noted above, during the prosecution of the ’339 Application, Mr. Harris

 represented to the PTO on multiple occasions that Dr. Sheveleva was the sole inventor of the

 subject matter described in the ’339 Application. Nonetheless, by filing the ’114 Application and

 listing Dr. Costin as the sole inventor, Mr. Harris and Dr. Costin falsely represented that Dr.

 Costin was the sole inventor of that same subject matter.

        120.    Indeed, when the ’114 Application was originally filed, Dr. Costin and Mr. Harris

 claimed priority to the ’339 Application, a claim of priority that was rejected by the PTO because

 the applications had different inventors. (See ’114 Application, First Office Action dated

 September 30, 1998.) In response, Dr. Costin and Mr. Harris conceded that the ’114 should not

 be a continuation of the ’339 application, but claimed the invention date of the ’114 application’s



                                                 144
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 145 of 150 PageID #: 3173



 claims was “at least as early as the filing date of the ’339 application.” (See ’114 Application,

 Response to First Office Action dated January 6, 1999.) Such a claim is clearly contradictory to

 the admission of joint inventorship originally asserted in the ’493 application as a continuation in

 part of the ’339 application.

        121.    The misrepresentation concerning Dr. Costin’s inventorship was material to the

 patentability of the claims of the ’114 Application. The USPTO would not have allowed the

 claims of the ’114 Application to issue had the USPTO known that the alleged sole named

 inventor had not in fact invented them or falsely asserted either joint invention or that Dr.

 Sheveleva was a proper inventor.

        122.    The misrepresentation concerning Dr. Costin’s inventorship was made with

 specific intent to deceive the PTO. Intent can be inferred, for example, by the fact that Mr.

 Harris and Dr. Costin knew of the ’339 Application, and failed to make any correction to either

 the ’339 or ’114 applications when the PTO cited the different claimed inventors for these

 substantively identical applications. Furthermore, the timing of the ’114 Application (April

 1997) indicates that the ’114 Application was filed as part of Dr. Costin’s and Mr. Harris’s

 scheme to deceive the PTO into believing that it was Dr. Costin, rather than Dr. Sheveleva, who

 invented the subject matter.

        123.    In addition to the ’339 Application itself serving as prior art to the ’114

 Application, the declarations and other evidence submitted during the prosecution of the ’339

 Application constitute material evidence that Dr. Sheveleva was the sole inventor of the subject

 matter, that she had invented it prior to July 31, 1994, and that the ’339 Application represented

 “the culmination of many years of work [by Dr. Sheveleva] on commercializing this subject

 matter.”’339 Application, Declaration of Larissa Sheveleva Under Rule 131 (May 30, 1997). In



                                                 145
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 146 of 150 PageID #: 3174



 another declaration supporting the ’339 Application made by Dr. Sheveleva’s daughter,

 Valentina Khutorsky, core features claimed by Dr. Costin as his own in the ’114 Application are

 described as having been invented by Dr. Sheveleva: “I know from personal experience that my

 mother made designs by keeping the laser moving within a speed that allowed changing the

 color of the fabric without burning or making holes in the fabric. Hence she controlled the speed

 of the laser within a range between a maximum speed, and a minimum speed where the laser

 would have burned the material.” ’339 Application, Declaration of Valentina Khutorsky (Aug.

 4, 1999). Mr. Harris and Dr. Costin failed to inform the PTO of this evidence or make any

 correction to the differing inventorship claims of the substantively identical ’339 and ’114

 applications.

        124.     The omission concerning the evidence of Dr. Sheveleva’s inventorship was made

 with a specific intent to deceive the PTO. When Mr. Harris and Dr. Costin filed the ’114

 Application in April 1997, they included a Declaration from Dr. Costin stating “I believe I am the

 original, first and sole inventor” of the invention sought in the ’114 Application. Meanwhile, in

 the ’339 Application, on or about May 30, 1997, Mr. Harris submitted a declaration to the PTO

 from Dr. Sheveleva stating “I am the inventor of the subject matter that is described and claimed in

 patent application no. 08/550,339.” ‘339 Application, Declaration of Larissa Sheveleva Under

 Rule 131 (May 30, 1997).

        125.     As discussed above, the subject matter in both applications is the same. Indeed, as

 late as May 11, 2005, Mr. Harris submitted a brief to the USPTO’s Board of Patent Appeals and

 Interferences insisting that Dr. Sheveleva was the sole inventor of the subject matter described

 and claimed in the ’339 Application. See ‘339 Application, Applicants Brief on Appeal dated May

 11, 2005. Nonetheless, in April 1997, Mr. Harris represented to the PTO that Dr. Costin was the



                                                 146
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 147 of 150 PageID #: 3175



 sole inventor of the very same subject matter. These assertions clearly indicate an intent to

 deceive the PTO by making two conflicting representations concerning the issue of inventorship.

        126.    Thus, due to the inequitable conduct of Mr. Harris and Dr. Costin, the ’444, ’196,

 and ’602 patents are unenforceable. Accordingly, Defendant/Counterclaimants are entitled to a

 judicial declaration that the ’444, ’196, and ’602 patents are unenforceable due to the inequitable

 conduct.

                                     PRAYER FOR RELIEF

        WHEREFORE, Defendants/Counterclaimants requests the following relief:

        a)      Dismissing Plaintiff’s Second Amended Complaint with prejudice, denying each

 request for relief made by Plaintiff, and entering judgment against Plaintiff;

        b)      Declaring all asserted claims of the ’444 patent invalid;

        c)      Declaring all asserted claims of the ’444 patent not infringed by the accused

 products;

        d)      Declaring all asserted claims of the ’602 patent invalid;

        e)      Declaring all asserted claims of the ’602 patent not infringed by the accused

 products;

        f)      Declaring all asserted claims of the ’196 patent invalid;

        g)      Declaring all asserted claims of the ’196 patent not infringed by the accused

 products;

        h)      Declaring all asserted claims of the ’505 patent invalid;

        i)      Declaring all asserted claims of the ’505 patent not infringed by the accused

 products;

        j)      Declaring all asserted claims of the ’972 patent invalid;



                                                 147
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 148 of 150 PageID #: 3176



         k)      Declaring all asserted claims of the ’972 patent not infringed by the accused

 products;

         l)      Declaring that ’444, ’196, and ’602 patents are unenforceable due to the

 inequitable conduct;

         m)      Declaring that this case is exceptional under 35 U.S.C. § 285, and awarding

 Defendants/Counterclaimants their attorneys’ fees, costs, and expenses in this action; and

         n)      Awarding Defendants/Counterclaimants such other and further relief as the Court

 deems just and proper.

                                      DEMAND FOR JURY TRIAL

         Defendants, under Rule 38 of the Federal Rules of Civil Procedure, request a trial by jury

 of any issues so triable by right.




                                                148
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 149 of 150 PageID #: 3177




 Dated: December 3, 2019             Respectfully submitted by:

                                     /s/ Janine A. Carlan, with permission by
                                     Michael E. Jones
                                     Michael E. Jones
                                     State Bar No. 10929400
                                     POTTER MINTON
                                     A Professional Corporation
                                     110 N. College, Suite 500
                                     Tyler, Texas 75702
                                     Tel: (903) 597-8311
                                     Fax: (903) 593-0846
                                     mikejones@potterminton.com

                                     ARENT FOX LLP
                                     Janine A. Carlan
                                     Taniel E. Anderson
                                     Jasjit S. Vidwan (Pro Hac Vice)
                                     1717 K Street, NW
                                     Washington, DC 20006-5344
                                     Tel: (202) 857-6000
                                     janine.carlan@arentfox.com
                                     jasjit.vidwan@arentfox.com

                                     ATTORNEYS FOR DEFENDANTS




                                      149
Case 2:19-cv-00043-JRG Document 85 Filed 12/06/19 Page 150 of 150 PageID #: 3178



                                CERTIFICATE OF SERVICE
        I hereby certify that all counsel of record who have consented to electronic service are
 being served with a copy of this document via electronic mail on December 3, 2019.


                                                    /s/ Michael E. Jones




                                              150
